Exhibit 10.3

Execution Version

SEPARATION AND DISTRIBUTION AGREEMENT

by and among

COGINT, INC.

and

RED VIOLET, INC.

Dated as of September 6, 2017

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

            Page  

ARTICLE I DEFINITIONS

     2  

ARTICLE II THE INTERNAL REORGANIZATION

     10  

Section 2.1

     Internal Reorganization      10  

Section 2.2

     Consents      11  

Section 2.3

     Termination of Intercompany Agreements; Settlement of Intercompany Accounts
     13  

Section 2.4

     No Representations and Warranties      14   ARTICLE III CLOSING OF THE
INTERNAL REORGANIZATION    15  

Section 3.1

     Business Transfer Time      15  

Section 3.2

     Business Transfer Time Deliveries      16   ARTICLE IV THE SPIN-OFF    16  

Section 4.1

     Consummation of Spin-Off      16  

Section 4.2

     Manner of Spin-Off      17  

Section 4.3

     Cooperation and Filings Prepared in Connection with the Spin-Off      17  

Section 4.4

     Conditions to the Spin-Off      19  

Section 4.5

     Additional Matters      20  

Section 4.6

     Release of Guarantees or Indemnity      20  

Section 4.7

     Election of SpinCo Officers and Directors      21  

Section 4.8

     Acknowledgement Regarding Data      21   ARTICLE V MUTUAL RELEASES;
INDEMNIFICATION    21  

Section 5.1

     Release of Pre-Business Transfer Time Claims      21  

Section 5.2

     Indemnification by the SpinCo Group      23  

Section 5.3

     Indemnification by Cogint      23  

Section 5.4

     Indemnification Obligations Net of Insurance Proceeds and Other Amounts; No
Right to Subrogation      24  

Section 5.5

     Procedures for Defense, Settlement and Indemnification of Third-Party
Claims      25  

Section 5.6

     Additional Matters      26  

Section 5.7

     Contribution      26  

Section 5.8

     Exclusive Remedy      27  

Section 5.9

    

Survival of Indemnities

     27  

Section 5.10

    

Limitations of Liability

     27  



--------------------------------------------------------------------------------

ARTICLE VI ADDITIONAL AGREEMENTS

     27  

Section 6.1

     Further Assurances      27  

Section 6.2

     Agreement for Exchange of Information      28  

Section 6.3

     Ownership of Information      28  

Section 6.4

     Compensation for Providing Information      29  

Section 6.5

     Record Retention      29  

Section 6.6

     Other Agreements Providing for Exchange of Information      29  

Section 6.7

     Production of Witnesses; Records; Cooperation      29  

Section 6.8

     Privilege; Conflicts of Interest      30  

Section 6.9

     Insurance      31  

Section 6.10

     Confidentiality      32  

Section 6.11

     Non-Competition; Non-Solicitation      34  

ARTICLE VII MISCELLANEOUS

     36  

Section 7.1

     Expenses      36  

Section 7.2

     Entire Agreement      36  

Section 7.3

     Governing Law      36  

Section 7.4

     Characterization of Payments      36  

Section 7.5

     Notices      37  

Section 7.6

     Priority of Agreements      38  

Section 7.7

     Amendments and Waivers      38  

Section 7.8

     Termination      38  

Section 7.9

     Assignability      39  

Section 7.10

     Parties in Interest      39  

Section 7.11

     Interpretation      39  

Section 7.12

     Severability      40  

Section 7.13

     Captions; Counterparts      40  

Section 7.14

     Jurisdiction; Consent to Jurisdiction      40  

Section 7.15

     Specific Performance      41  



--------------------------------------------------------------------------------

Exhibit A    Employee Matters Agreement Exhibit B    SpinCo Note Exhibit C   
Tax Matters Agreement Exhibit D    Trademark Assignment Exhibit E    Form of
Amended and Restated Certificate of Incorporation Exhibit F    Form of Amended
and Restated Bylaws SCHEDULES Schedule 1.1    [Intentionally Omitted] Schedule
1.2    Cogint Balance Sheet Schedule 1.3    SpinCo Assumed Liabilities Schedule
1.4    SpinCo Balance Sheet Schedule 1.5    SpinCo Transferred Asset Schedule
2.1(a)    Internal Reorganization Plan and Structure Schedule 4.3(f)       
Interim Operations Schedule 4.6    Guarantees Schedule 4.7    Officers and
Directors of SpinCo

 



--------------------------------------------------------------------------------

SEPARATION AND DISTRIBUTION AGREEMENT

THIS SEPARATION AND DISTRIBUTION AGREEMENT, dated as of September 6, 2017 (this
“Agreement”), is entered into by and among Cogint, Inc., a Delaware corporation
(“Cogint”), and Red Violet, Inc., a Delaware corporation and a wholly-owned
Subsidiary of Cogint (“SpinCo”). Each of the foregoing parties is referred to
herein as a “Party” and collectively as the “Parties.” Capitalized terms used in
this Agreement and not otherwise defined have the meanings ascribed to such
terms in Article I of this Agreement.

RECITALS

WHEREAS, Cogint, acting through itself and its direct and indirect Subsidiaries,
currently conducts the Fluent Business and the IDI Business;

WHEREAS, the board of directors of Cogint (“Cogint Board”) has determined that
it is appropriate, desirable and in the best interests of Cogint and its
stockholders to separate the Fluent Business from the IDI Business;

WHEREAS, Cogint and BlueFocus International Limited (the “Parent”) have entered
into that certain Business Combination Agreement dated as of the date hereof
(the “Business Combination Agreement”), providing for, among other things, the
Parent’s contribution of cash and certain of its Subsidiaries into Cogint in
exchange for the issuance of shares of common stock, par value $0.0005 per
share, of Cogint (“Cogint Common Stock”), following which Cogint shall be a
majority-owned Subsidiary of Parent;

WHEREAS, it is a condition to the Closing of the Transactions contemplated by
the Business Combination Agreement that, prior to the Closing, on the terms and
subject to the conditions contained herein, Cogint shall separate the operations
of the IDI Business from the operations of the Fluent Business (the “Internal
Reorganization”) and consummate the Spin-Off, all as more fully described in
this Agreement and the agreements and actions contemplated hereby;

WHEREAS, Cogint has caused SpinCo to be formed in order to facilitate the
Internal Reorganization and Spin-Off;

WHEREAS, Cogint currently owns all of the issued and outstanding shares of
common stock, par value $0.001 per share, of SpinCo (the “SpinCo Common Stock”);

WHEREAS, after the Internal Reorganization, but immediately prior to the
Closing, Cogint shall distribute, on a pro rata basis, all of the issued and
outstanding shares of SpinCo Common Stock owned by Cogint to the holders of
Cogint Common Stock or other securities of Cogint as of the Record Date (the
“Spin-Off”), all in accordance with this Agreement; and

WHEREAS, it is appropriate and desirable to set forth the principal corporate
actions required to effect the Internal Reorganization and the Spin-Off and to
set forth certain other agreements that will, following the Spin-Off, govern
certain matters relating to the Internal Reorganization and the Spin-Off and the
relationship of Cogint, SpinCo and their respective Affiliates.



--------------------------------------------------------------------------------

NOW, THEREFORE, in consideration of the premises and mutual covenants contained
herein and other good and valuable consideration, the receipt and sufficiency of
which are hereby acknowledged, and intending to be legally bound the Parties
agree as follows:

ARTICLE I

DEFINITIONS

As used herein, the following terms have the following meanings:

“Affiliate” means, with respect to any Person, any other Person that, directly
or indirectly, controls, is controlled by or is under common control with such
Person. For purposes of this definition and the definitions of “Cogint Group”
and “SpinCo Group”, the term “control” (including, with correlative meanings,
the terms “controlling,” “controlled by” and “under common control with”), as
used with respect to any Person, means the possession, directly or indirectly,
of the power to direct or cause the direction of the management and policies of
that Person, whether through the ownership of voting securities, by Contract or
otherwise. It is expressly agreed that, from and after the Business Transfer
Time and for purposes of this Agreement and the other Ancillary Agreements, no
member of the SpinCo Group shall be deemed to be an Affiliate of any member of
the Cogint Group, and no member of the Cogint Group shall be deemed to be an
Affiliate of any member of the SpinCo Group.

“Agent” means Continental Stock Transfer & Trust Company.

“Ancillary Agreements” means the Employee Matters Agreement, the Tax Matters
Agreement, the Trademark Assignment and any other instruments, assignments,
documents and agreements executed in connection with the implementation of the
transactions contemplated by this Agreement, including all annexes, exhibits,
schedules, attachments and appendices thereto. For the avoidance of doubt, the
Business Combination Agreement is not an Ancillary Agreement.

“Assets” means all assets, properties, claims and rights of any kind, nature and
description, whether real, personal or mixed, tangible or intangible, whether
accrued, contingent or otherwise, and wherever situated and whether or not
recorded or reflected, or required to be recorded or reflected, on the books of
any Person.

“Baseline Net Working Capital Percentage” means the average of the Net Working
Capital Percentages for the three (3) month periods: (a) ending twelve
(12) months prior to the calendar month immediately preceding the Closing and
(b) the corresponding period ending twenty four (24) months prior to the
calendar month immediately preceding the Closing.

“Business Day” means each day that is not a Saturday, Sunday or other day on
which the Federal Reserve Bank of New York is closed.

“Closing” has the meaning set forth in the Business Combination Agreement.

“Closing Cogint Revenues” means the consolidated revenues for the Fluent
Business for the three (3) month period ending at the end of the calendar month
immediately preceding the Closing, calculated in accordance with GAAP in a
manner consistent with past practice.

 

2



--------------------------------------------------------------------------------

“Code” means the Internal Revenue Code of 1986, as amended.

“Cogint Assets” means:

(a) all interests of Fluent and its Subsidiaries;

(b) all Assets reflected as assets of Cogint and the other Cogint Entities on
the Cogint Balance Sheet and any Assets acquired by or for Cogint or any other
Cogint Entity subsequent to the date of the Cogint Balance Sheet that, had they
been acquired on or before such date and owned as of such date, would have been
reflected on the Cogint Balance Sheet if prepared on a consistent basis, after
taking into account any dispositions of any such Assets subsequent to the date
of the Cogint Balance Sheet; and

(c) all other Assets owned or held immediately prior to the Closing (after
giving effect to the Internal Reorganization) by Cogint or any of its
Subsidiaries (excluding, for the avoidance of doubt, SpinCo and its
Subsidiaries).

For the avoidance of doubt, the Cogint Assets shall include all assets of or
relating to any Cogint Benefit Plan, except to the extent expressly transferred
under the Employee Matters Agreement (including to the SpinCo Entities), but
shall not include the SpinCo Assets or any items expressly governed by the Tax
Matters Agreement.

“Cogint Balance Sheet” means the pro forma consolidated balance sheet of Cogint,
including the notes thereto, set forth in Schedule 1.2 hereof, which has been
prepared as of the same date as the SpinCo Balance Sheet, that gives effect to
the Internal Reorganization, the Transactions and the Spin-Off.

“Cogint Benefit Plan” has the meaning set forth in the Employee Matters
Agreement.

“Cogint Cash” means cash, cash equivalents, and marketable securities (as
determined in accordance with GAAP in a manner consistent with the Cogint
Balance Sheet) of Cogint and the Cogint Subsidiaries as of 5:00 pm Eastern Time
on the Business Day prior to the Business Transfer Time, that are (i) held in
bank or securities accounts in the name of Cogint or one of the Cogint
Subsidiaries and (ii) that can be distributed to Cogint and contributed to
SpinCo without restriction under Contract or Law, excluding restrictions under
(A) that certain Credit Agreement, dated December 8, 2015, as amended, by and
between Fluent, LLC, a direct wholly owned subsidiary of Cogint, as Borrower,
Cogint, certain subsidiaries of Cogint party thereto, the financial institutions
party thereto, as lenders, and Whitehorse Finance, Inc., as Administrative
Agent, or (B) the promissory notes issued by Cogint on December 8, 2015 and
payable to each of Frost Gamma Investment Trust, Michael Brauser and Barry
Honig.

“Cogint Entities” means the members of the Cogint Group.

“Cogint Group” means Cogint and each of its Subsidiaries, but excluding any
member of the SpinCo Group.

“Cogint Indemnitees” means each Cogint Entity, its Affiliates, and all Persons
who are or have been stockholders, directors, partners, managers, managing
members, officers, agents or employees of a Cogint Entity or any of its
Affiliates (in each case, in their respective capacities as such), in each case,
together with their respective heirs, executors, administrators, successors and
assigns.

 

3



--------------------------------------------------------------------------------

“Cogint Liabilities” means the Liabilities of the Cogint Group, including
(a) all Liabilities primarily arising from or primarily related to the Fluent
Business, (b) all Liabilities reflected as Liabilities of Cogint and the other
Cogint Entities on the Cogint Balance Sheet and any Liabilities of Cogint or any
other Cogint Entity accrued subsequent to the date of the Cogint Balance Sheet
that, had they accrued on or before such date and been outstanding as of such
date, would have been reflected on the Cogint Balance Sheet if prepared on a
consistent basis, after taking into account the satisfaction of any such
Liabilities subsequent to the date of the Cogint Balance Sheet, and (c) all
Liabilities related to any Transaction Litigation, including with respect to
directors and officers of Cogint related thereto; provided, that “Cogint
Liabilities” shall not include (x) Taxes, which shall be governed by the Tax
Matters Agreement or (y) any SpinCo Liabilities.

“Cogint Tech” means Cogint Technologies, LLC, a Delaware limited liability
company.

“Company Restricted Stock Unit” has the meaning set forth in the Business
Combination Agreement.

“Company Warrant” has the meaning set forth in the Business Combination
Agreement.

“Consent” means any consent, approval, order or authorization of, filing or
registration with, or notification to, any Person.

“Contract” means any written contract, subcontract, instrument, warranty,
option, note, bond, mortgage, indenture, lease, license, sublicense, sales or
purchase order or other legally binding obligation, commitment, agreement,
arrangement or understanding, in each case as amended and supplemented from time
to time.

“Derivative Securities” means any options, warrants or other rights or binding
arrangements or commitments to acquire from Cogint, or that obligate Cogint to
issue, any Cogint Common Stock, or any securities convertible into or
exchangeable for shares of Cogint Common Stock.

“Employee Matters Agreement” means the Employee Matters Agreement dated as of
the date hereof, by and between Cogint and SpinCo, substantially in the form
attached as Exhibit A to this Agreement.

“Exchange Act” means the Securities Exchange Act of 1934, as amended.

“Fluent” means Fluent LLC, a Delaware limited liability company

“Fluent Business” means the business of providing digital advertising and
marketing services and solutions on behalf of advertisers, publishers, and
advertising agencies, as conducted by Fluent and its Subsidiaries, whether
before, at, or after the Business Transfer Time, in each case, other than the
IDI Business.

 

4



--------------------------------------------------------------------------------

“GAAP” means generally accepted accounting principles in the United States,
applied on a consistent basis.

“Governmental Authority” means any government, governmental or
quasi-governmental authority, or any regulatory entity or body, department,
commission, board, agency, instrumentality, taxing authority, political
subdivision, bureau, and any court, tribunal, or judicial body, in each case
whether supranational, national, federal, state, municipal, county or
provincial, and whether local or foreign.

“Group” means the Cogint Group or the SpinCo Group, as the context requires.

“Group Entities” means the members of the Cogint Group or the SpinCo Group, as
the context requires.

“IDI Business” means (a) the risk management business of the SpinCo Group
(b) any other business conducted by any member of the SpinCo Group and (c) any
other business conducted primarily through the use of SpinCo Assets, whether
before, at or after the Business Transfer Time.

“IDI Holdings” means IDI Holdings, LLC, a Delaware limited liability company.

“IDI Verified” means IDI Verified, LLC, a Delaware limited liability company.

“Information” means information, including books and records, whether or not
patentable or copyrightable, in written, oral, electronic or other tangible or
intangible forms, stored in any medium, including studies, reports, records,
books, contracts, instruments, surveys, discoveries, ideas, concepts, know-how,
techniques, designs, specifications, drawings, blueprints, diagrams, models,
prototypes, samples, flow charts, data, computer data, disks, diskettes, tapes,
computer programs or other software, marketing plans, customer names,
communications by or to attorneys (including attorney-client privileged
communications), memos and other materials prepared by attorneys or under their
direction (including attorney work product), and other technical, financial,
employee or business information or data.

“Insurance Proceeds” means those monies: (a) received by an insured from any
insurance carrier or program; (b) paid by any insurance carrier on behalf of an
insured or program; or (c) received (including by way of set-off) from any third
party in the nature of insurance, contribution or indemnification in respect of
any Liability, in each case, net of any deductible or retention amount or any
other third-party costs or expenses incurred by the Indemnitor in obtaining such
recovery, including any increased insurance premiums.

“Interactive Data” means Interactive Data, LLC, a Delaware limited liability
company.

“Intercompany Agreements” means Contracts between or among any SpinCo Entity, on
the one hand, and any Cogint Entity, on the other hand.

“Law” shall mean any and all applicable federal, state, local, municipal,
foreign or other law, statute, constitution, ordinance, code, regulation, ruling
or other legal requirement enacted, adopted, implemented or otherwise in effect
by or under the authority of any Governmental Authority.

 

5



--------------------------------------------------------------------------------

“Legal Proceeding” means any claim, action, charge, lawsuit, litigation,
arbitration, hearing or proceeding that has been made public or of which written
notice has been received, administrative enforcement proceeding or other
similarly formal legal proceeding (including civil, criminal, administrative or
appellate proceeding) commenced, brought, conducted or heard by or pending
before any Governmental Authority, arbitrator, mediator or other tribunal.

“Liabilities” means any and all debts, obligations and other liabilities,
including all contractual obligations, whether absolute or contingent, inchoate
or otherwise, matured or unmatured, liquidated or unliquidated, accrued or
unaccrued, known or unknown, whenever arising, and including those arising under
any pending, threatened or contemplated Legal Proceeding (including the costs
and expenses of demands, assessments, judgments, settlements and compromises
relating thereto and attorneys’ fees and any and all costs and expenses
whatsoever reasonably incurred in investigating, preparing or defending against
any such pending, threatened or contemplated Legal Proceeding), any Law, order
or consent decree of any Governmental Authority or any award of any arbitrator
of any kind, in each case, whether or not recorded or reflected or required to
be recorded or reflected on the books and records or financial statements of any
Person.

“National Securities Exchange” means a securities exchange that has registered
with the SEC under Section 6 of the Exchange Act, including the NASDAQ Capital
Market.

“Net Cogint Cash” means an amount equal to (i) the Cogint Cash, less (ii) the
Net Working Capital Shortfall, if any.

“Net Working Capital” means an amount in U.S. Dollars equal to the total book
value of the combined consolidated current assets of the Fluent Business, minus
the total book value of the combined consolidated current liabilities of the
Fluent Business, in each case, calculated in accordance with GAAP in a manner
consistent with past practices; provided, that, the following items shall be
excluded from the calculation of the consolidated current assets and
consolidated current liabilities of the Fluent Business: (i) cash and cash
equivalents, (ii) current portion of long-term debt, (iii) related party
balances, (iv) accrued interest, and (v) accrued severance. For the avoidance of
doubt, all SpinCo Liabilities, any liability under the SpinCo Note, and any
Company Transaction Expenses taken into account in the calculation of the Cash
Dividend shall be excluded as liabilities for the purpose of determining Net
Working Capital.

“Net Working Capital Percentage” means, for any three (3) month period, the
average monthly Net Working Capital of the Fluent Business for such period,
divided by the consolidated revenues for the Fluent Business over such period,
in each case, calculated in accordance with GAAP in a manner consistent with
past practice.

“Normalized Net Working Capital” means an amount equal to the Baseline Net
Working Capital Percentage multiplied by the Cogint Closing Revenues.

“Person” means any individual, corporation (including any non-profit
corporation), limited liability company, joint stock company, general
partnership, limited partnership, limited liability partnership, estate, trust,
firm, Governmental Authority or other enterprise, association, organization,
entity or “group” (as defined in Section 13(d)(3) of the Exchange Act).

 

6



--------------------------------------------------------------------------------

“Record Date” means the close of business on the date to be determined by the
Cogint Board as the record date for determining stockholders of Cogint entitled
to receive shares of SpinCo Common Stock in the Spin-Off.

“Record Holders” means the holders of Cogint Common Stock on the Record Date.

“Restricted Business” means performance-based digital advertising and marketing
services and solutions on behalf of advertisers, publishers, and advertising
agencies, as conducted by Fluent and its Subsidiaries as of the Business
Transfer Time.

“SEC” means the United States Securities and Exchange Commission or any
successor thereto.

“Securities Act” means the Securities Act of 1933, as amended.

“Spin-Off Date” means the date on which the Spin-Off to Cogint’s stockholders is
effective pursuant to the terms of this Agreement, which shall occur immediately
prior to the Closing.

“SpinCo Assets” means:

(a) the SpinCo Transferred Assets;

(b) all interests of the SpinCo Subsidiaries immediately prior to the Closing
(after giving effect to the Internal Reorganization);

(c) (i) all Assets reflected as assets of SpinCo and the other SpinCo Entities
on the SpinCo Balance Sheet and (ii) any Assets acquired by or for SpinCo or any
other SpinCo Entity subsequent to the date of the SpinCo Balance Sheet that, had
they been acquired on or before such date and owned as of such date, would have
been reflected on the SpinCo Balance Sheet if prepared on a consistent basis,
after taking into account any dispositions of any such Assets subsequent to the
date of the SpinCo Balance Sheet;

(d) if issued, the SpinCo Note; and

(e) all other Assets not expressly covered in clauses (a) through (d) of this
definition of “SpinCo Assets” that are owned, in whole or in part, by any SpinCo
Entity immediately prior to the Closing (after giving effect to the Internal
Reorganization) other than any Cogint Assets.

For the avoidance of doubt, the SpinCo Assets shall not include the Cogint
Assets or any items expressly governed by the Tax Matters Agreement.

“SpinCo Assumed Liabilities” means the Liabilities listed in Schedule 1.3 and
the Liabilities expressly assumed by or assigned to a member of the SpinCo Group
under the Employee Matters Agreement.

“SpinCo Balance Sheet” means the pro forma consolidated balance sheet of SpinCo,
including the notes thereto, set forth in Schedule 1.4 hereof, which has been
prepared as of the same date as the Cogint Balance Sheet, that give effect to
the Internal Reorganization, the Transactions, and the Spin-Off, and prepared on
a consistent basis with, the Cogint Balance Sheet.

 

7



--------------------------------------------------------------------------------

“SpinCo Entities” means the members of the SpinCo Group.

“SpinCo Group” means SpinCo and the SpinCo Subsidiaries.

“SpinCo Indemnitees” means each SpinCo Entity, its Affiliates, and all Persons
who are or have been stockholders, directors, partners, managers, managing
members, officers, agents or employees of a SpinCo Entity or any of its
Affiliates (in each case, in their respective capacities as such), in each case,
together with their respective heirs, executors, administrators, successors and
assigns.

“SpinCo Liabilities” means the Liabilities of the SpinCo Group, including
(a) all Liabilities primarily arising from or primarily relating to the IDI
Business, (b) all Liabilities reflected as Liabilities of the SpinCo Entities on
the SpinCo Balance Sheet and any Liabilities of any SpinCo Entity accrued
subsequent to the date of the SpinCo Balance Sheet that, had they accrued on or
before such date and been outstanding as of such date, would have been reflected
on the SpinCo Balance Sheet if prepared on a consistent basis, after taking into
account the satisfaction of any such Liabilities subsequent to the date of the
SpinCo Balance Sheet, (c) the SpinCo Assumed Liabilities and (d) all other
Liabilities not constituting Cogint Liabilities; provided, that “SpinCo
Liabilities” shall not include Taxes, which shall be governed by the Tax Matters
Agreement.

“SpinCo Note” means the promissory note, a form of which is substantially
attached hereto as Exhibit B, that may be issued by Cogint to SpinCo prior to
the Business Transfer Time in accordance with the Step Plan.

“SpinCo Subsidiaries” means all direct and indirect Subsidiaries of SpinCo,
after giving effect to the Internal Reorganization, which shall include IDI
Holdings, Cogint Tech, IDI Verified and Interactive Data.

“SpinCo Transferred Assets” means the Assets listed in Schedule 1.5 and any
Asset transferred to any member of the SpinCo Group by the Cogint Group under
the Employee Matters Agreement.

“Subsidiary” of any Person means (i) a corporation more than 50% of the combined
voting power of the outstanding voting stock of which is owned, directly or
indirectly, by such Person or by one or more other Subsidiaries of such Person
or by such Person and one or more other Subsidiaries of such Person; (ii) a
partnership of which such Person or one or more other Subsidiaries of such
Person or such Person and one or more other Subsidiaries thereof, directly or
indirectly, is the general partner and has the power to direct the policies,
management and affairs of such partnership; (iii) a limited liability company of
which such Person or one or more other Subsidiaries of such Person or such
Person and one or more other Subsidiaries of such Person, directly or
indirectly, is the managing member (or has the right to appoint a majority of
the manager(s) of such company) and has the power to direct the policies,
management and affairs of such company; or (iv) any other Person (other than a
corporation, partnership or limited liability company) in which such Person or
one or more other Subsidiaries of such Person or such Person and one or more
other Subsidiaries of such Person, directly or indirectly, has at least a
majority ownership and the power to direct the policies, management and affairs
thereof.

 

8



--------------------------------------------------------------------------------

“Tax” or “Taxes” has the meaning set forth in the Tax Matters Agreement.

“Tax Matters Agreement” means the Tax Matters Agreement dated as of the date
hereof by and between Cogint and SpinCo, substantially in the form attached
hereto as Exhibit C.

“Tax Return” has the meaning set forth in the Tax Matters Agreement.

“Trademark Assignment” means a Trademark Assignment by and among Cogint and
SpinCo to assign all of Cogint’s rights in the COGINT name, trademark and
service mark, and all related COGINT design marks, to SpinCo, substantially in
the form attached hereto as Exhibit D.

“Transaction Litigation” has the meaning set forth in the Business Combination
Agreement.

“Transactions” has the meaning set forth in the Business Combination Agreement.

TERMS DEFINED IN THIS AGREEMENT

 

Agreement

  

Preamble

Business Combination Agreement

  

Recitals

Business Transfer Time

  

Section 3.1

Cogint

  

Preamble

Cogint Board

  

Recitals

Cogint Common Stock

  

Recitals

Cogint Confidential Information

  

Section 6.10(b)

Cogint Group Employees

  

Section 6.11(a)

Cogint Released Persons

  

Section 5.1(a)

Competing Business

  

Section 6.11(d)

Guarantee

  

Section 4.6(a)

Indemnitee

  

Section 5.4(a)

Indemnitor

  

Section 5.4(a)

Indemnity Payment

  

Section 5.4(a)

Internal Reorganization

  

Recitals

Management Employment Agreements

  

Schedule 1.5

Net Working Capital Shortfall

  

Section 2.1(g)

Net Working Capital Statement

  

Section 2.1(g)

Omitted Services

  

Section 4.3(b)

Parent

  

Recitals

Pre-Closing Insurance Claims

  

Section 6.9(b)

Pre-Closing Insurance Policies

  

Section 6.9(a)

Representatives

  

Section 6.10(a)

Service Provider

  

Section 4.3(b)

Service Recipient

  

Section 4.3(b)

 

9



--------------------------------------------------------------------------------

Shared Data

  

Section 4.8

Spin-Off

  

Recitals

Spin-Off Ratio

  

Section 4.2(a)

SpinCo

  

Preamble

SpinCo Common Stock

  

Recitals

SpinCo Confidential Information

  

Section 6.10(a)

SpinCo Group Employees

  

Section 6.11(b)

SpinCo Registration Statement

  

Section 4.3(a)

SpinCo Released Persons

  

Section 5.1(b)

Step Plan

  

Section 2.1(a)

Third-Party Claim

  

Section 5.5(a)

Third-Party Proceeds

  

Section 5.4(a)

ARTICLE II

THE INTERNAL REORGANIZATION

Section 2.1 Internal Reorganization. Except as provided in Section 2.2(b) and
subject to the terms and conditions of this Agreement and effective as of the
Business Transfer Time, to the extent not previously effected:

(a) the Parties shall cause the Internal Reorganization to be completed, subject
to Section 2.2(b), in all respects in accordance with the plan and structure set
forth on Schedule 2.1(a) (such plan and structure, the “Step Plan”);

(b) the Parties shall execute and deliver, such bills of sale, quitclaim deeds,
stock powers, certificates of title, assignments of contracts and other
instruments of transfer, conveyance and assignment and take such other corporate
actions as are necessary to transfer to the SpinCo Group all of the right, title
and interest to all SpinCo Assets and take all actions necessary to cause the
SpinCo Group to assume all of the SpinCo Assumed Liabilities, in each case, in
form and substance reasonably acceptable to Parent;

(c) the Parties shall execute and deliver, such bills of sale, quitclaim deeds,
stock powers, certificates of title, assignments of contracts and other
instruments of transfer, conveyance and assignment and take such other corporate
actions as are necessary to transfer to the Cogint Group all of the right, title
and interest to all Cogint Assets, in each case, in form and substance
reasonably acceptable to Parent;

(d) the Parties shall execute and record with the United States Patent and
Trademark Office the Trademark Assignment and take such other corporate actions
as are necessary to transfer to SpinCo all of the right, title and interest to
the COGINT name, trademarks and service marks, provided that if any such
trademark, names or service marks may not be assigned at such time, the Parties
shall enter into an exclusive, irrevocable, royalty-free license or make such
other arrangements as may be reasonably necessary to provide SpinCo with the
exclusive right to use such trademark, names or service marks until such
Trademark Assignment may be so filed, at SpinCo’s sole expense;

 

10



--------------------------------------------------------------------------------

(e) in the event that at any time or from time to time (whether prior to, at or
after the Business Transfer Time), any member of the Cogint Group or the SpinCo
Group, respectively, is the owner of, receives or otherwise comes to possess any
SpinCo Asset or Cogint Asset, as the case may be, or any SpinCo Assumed
Liability that is allocated to a member of the other Group pursuant to this
Agreement or any Ancillary Agreement, the applicable Person shall promptly
transfer, or cause to be transferred, such SpinCo Asset, Cogint Asset, or SpinCo
Assumed Liability to the Person so entitled thereto or responsible therefor, and
such Person shall assume the same, as applicable. Prior to any such transfer,
such SpinCo Asset, Cogint Asset, or SpinCo Assumed Liability shall be held in
accordance with Section 2.2(b);

(f) no later than 7:00 pm Eastern Time on the Business Day immediately prior to
the Business Transfer Time, Cogint shall deliver to SpinCo and Parent, a
certificate of the Chief Financial Officer of Cogint certifying the amount of
Cogint Cash to be contributed to SpinCo in accordance with the Internal
Reorganization, which certificate shall include all relevant backup materials
with respect to such Cogint Cash;

(g) at least five (5) Business Days prior to the Business Transfer Time, Cogint
will prepare and deliver to SpinCo (with copy to Parent) a statement certified
by the Chief Financial Officer of Cogint, setting forth a good-faith estimate of
the amount of (i) the Normalized Net Working Capital and the (ii) Net Working
Capital as of the Business Transfer Time, calculated in accordance with GAAP in
a manner consistent with the Cogint Balance Sheet (such estimate, the “Net
Working Capital Statement”) which statement shall include all relevant backup
materials with respect to the calculation of the Normalized Net Working Capital
and the Net Working Capital. If the Net Working Capital set forth on the Net
Working Capital Statement is less than the Normalized Net Working Capital set
forth on the Net Working Capital Statement, then the difference between the Net
Working Capital and the Normalized Net Working Capital shall constitute the “Net
Working Capital Shortfall”;

(h) SpinCo hereby waives compliance by each and every member of the Cogint Group
with the requirements and provisions of any “bulk-sale” or “bulk-transfer” Laws
of any jurisdiction that may otherwise be applicable with respect to the
transfer or sale of any or all of the SpinCo Assets to any member of the SpinCo
Group; and

(i) Cogint hereby waives compliance by each and every member of the SpinCo Group
with the requirements and provisions of any “bulk-sale” or “bulk-transfer” Laws
of any jurisdiction that may otherwise be applicable with respect to the
transfer or sale of any or all of the Cogint Assets to any member of the Cogint
Group.

Section 2.2 Consents.

(a) To the extent that the consummation of the Internal Reorganization or the
Spin-Off requires any Consents from any third parties (including any
Governmental Authorities), each Party shall use its reasonable best efforts to
obtain promptly such Consents; provided, that with respect to Consents from
third parties (other than Governmental Authorities) required under existing
Contracts, such efforts shall not include any requirement or obligation to make
any payment to any such third party or assume any Liability not otherwise
required to be paid or

 

11



--------------------------------------------------------------------------------

assumed by the applicable Party pursuant to the terms of an existing Contract or
offer or grant any financial accommodation or other benefit to such third party
not otherwise required to be made by the applicable Party pursuant to the terms
of an existing Contract. The obligations set forth in this Section 2.2(a) shall
terminate on the one (1)-year anniversary of the Spin-Off Date. Notwithstanding
anything in this Section 2.2(a) to the contrary, nothing in this Agreement or
any other Ancillary Agreement shall be construed as an attempt or agreement to
transfer any SpinCo Asset, including any Contract, permit or other right, if an
attempted transfer thereof, without the Consent of a third party (including any
Governmental Authority), would constitute a breach or other contravention under
any agreement to which any Cogint Entity or any SpinCo Entity is a party or any
Law or by which any Cogint Entity or any SpinCo Entity is bound, or would in any
way adversely affect the rights, upon transfer or otherwise, of any SpinCo
Entity under such SpinCo Asset. For the avoidance of doubt, the required efforts
and responsibilities of the Parties to seek (i) the CFIUS Approval and Consents
with respect to Antitrust Laws (each as defined in the Business Combination
Agreement), (ii) the Stockholder Consent (as defined in the Business Combination
Agreement), and (iii) any other Consent expressly required in the Business
Combination Agreement will be governed by the Business Combination Agreement.

(b) If the transfer or assumption (as applicable) of any SpinCo Asset, SpinCo
Assumed Liability, or Cogint Asset intended to be transferred or assumed (as
applicable) is not consummated prior to or at the Business Transfer Time,
whether as a result of the provisions of Section 2.2(a) or for any other reason
(including any misallocated transfers subject to Section 2.1(d)), then, the
Spin-Off shall, subject to the satisfaction of the conditions set forth in
Article IV, nevertheless take place on the terms set forth herein, and, insofar
as reasonably practicable (taking into account any applicable restrictions or
considerations relating to the contemplated Tax treatment of the Transactions)
and to the extent permitted by applicable Law, the Person retaining such SpinCo
Asset, SpinCo Assumed Liability, or Cogint Asset, as the case may be, (i) shall
thereafter hold such SpinCo Asset, SpinCo Assumed Liability, or Cogint Asset, as
the case may be, in trust for the use and benefit and/or burden of the Person
entitled thereto (and at such Person’s sole expense) until the consummation of
the transfer or assumption (as applicable) thereof (or as otherwise determined
by Cogint and SpinCo, as applicable, in accordance with Section 2.2(a)); and
(ii) use reasonable best efforts to take such other actions as may be reasonably
requested by the Person to whom such SpinCo Asset, SpinCo Assumed Liability, or
Cogint Asset is to be transferred or assumed (as applicable) (at the expense of
the Person to whom such SpinCo Asset, SpinCo Assumed Liability, or Cogint Asset
is to be transferred or assumed (as applicable)) in order to place such Person
in substantially the same position as if such SpinCo Asset, SpinCo Assumed
Liability, or Cogint Asset, had been transferred or assumed (as applicable) as
contemplated hereby and so that all the benefits and/or burdens relating to such
SpinCo Asset, SpinCo Assumed Liability, or Cogint Asset, as the case may be,
including possession, use, risk of loss, potential for gain, any Tax liabilities
in respect thereof and dominion, control and command over such SpinCo Asset,
SpinCo Assumed Liability, or Cogint Asset, as the case may be, are to inure from
and after the Business Transfer Time to the Person to whom such SpinCo Asset,
SpinCo Assumed Liability, or Cogint Asset is to be transferred or assumed (as
applicable). Any Person retaining any SpinCo Asset, SpinCo Assumed Liability, or
Cogint Asset due to the deferral of the transfer or assumption (as applicable)
of such SpinCo Asset, SpinCo Assumed Liability, or Cogint Asset, as the case may
be, shall not be required, in connection with the foregoing, to make any
payments, assume any Liability, or offer or grant any accommodation or other
benefit (financial or otherwise) to any third party, except to the extent that
the Person entitled to the SpinCo Asset or Cogint Asset, or

 

12



--------------------------------------------------------------------------------

responsible for the SpinCo Assumed Liability, agrees to reimburse and make whole
the Person retaining a SpinCo Asset or Cogint Asset, or a SpinCo Assumed
Liability, as applicable, to such Person’s reasonable satisfaction, for any
payment or other accommodation made by the Person retaining a SpinCo Asset or
Cogint Asset, or a SpinCo Assumed Liability, as applicable, at the request of
the Person entitled to the SpinCo Asset or Cogint Asset or responsible for the
SpinCo Assumed Liability. The obligations set forth in this Section 2.2(b) shall
terminate on the one (1)-year anniversary of the Spin-Off Date.

Section 2.3 Termination of Intercompany Agreements; Settlement of Intercompany
Accounts.

(a) Except as set forth in Section 2.3(b) and Section 2.3(c), SpinCo, on behalf
of itself and each other member of the SpinCo Group, on the one hand, and
Cogint, on behalf of itself and each other member of the Cogint Group, on the
other hand, shall terminate, effective as of the Business Transfer Time, any and
all Intercompany Agreements. No such terminated Intercompany Agreement
(including any provision thereof which purports to survive termination) shall be
of any further force or effect after the Business Transfer Time and all parties
shall be released from all Liabilities thereunder. Each Party shall, at the
reasonable request of any other Party, take, or cause to be taken, such other
actions as may be necessary to effect the foregoing. The Parties, on behalf of
the members of their respective Groups, hereby waive any advance notice
provision or other termination requirements with respect to such Intercompany
Agreements.

(b) The provisions of Section 2.3(a) shall not apply to any of the following
Intercompany Agreements (or to any of the provisions thereof):

(i) this Agreement and the Ancillary Agreements (and each other Contract
expressly contemplated by this Agreement, the Business Combination Agreement or
any Ancillary Agreement to be entered into or continued by any of the Parties or
any of the members of their respective Groups);

(ii) any Contracts to which any Person other than the Parties and their
respective Affiliates is a party; and

(iii) any confidentiality or non-disclosure agreements among any Cogint Entity,
any SpinCo Entity and any of their respective employees, including any
obligation not to disclose proprietary or privileged information.

(c) Settlement of Intercompany Accounts. Other than Liabilities for payment
and/or reimbursement for costs and other fees and charges relating to goods or
services provided by any Cogint Entity to any SpinCo Entity, or vice versa,
prior to the Business Transfer Time in the ordinary course of business,
including under the Intercompany Agreements described in Section 2.3(b) and
except as otherwise expressly provided in this Agreement or any Ancillary
Agreement, all intercompany receivables, payables, loans and other accounts
between any Cogint Entity, on the one hand, and any SpinCo Entity, on the other
hand, in existence as of immediately prior to the Business Transfer Time and
after giving effect to the Internal Reorganization shall be extinguished by the
applicable Cogint Entities and the applicable SpinCo Entities no later than the
Business Transfer Time by (i) cancellation, forgiveness or release by the
applicable obligor or (ii) one or a related series of payments, settlements,
netting, distributions of and/or contributions to capital, in each case, as
determined by Cogint and such that the SpinCo Entities, on the one hand, and the
Cogint Entities, on the other hand, do not have any further Liability to one
another in respect of such intercompany receivables, payables, loans and other
accounts.

 

13



--------------------------------------------------------------------------------

Section 2.4 No Representations and Warranties.

(a) EXCEPT TO THE EXTENT OTHERWISE EXPRESSLY PROVIDED IN THE INVESTMENT
AGREEMENT OR ANY ANCILLARY AGREEMENT, SPINCO (ON BEHALF OF ITSELF AND MEMBERS OF
THE SPINCO GROUP) ACKNOWLEDGES THAT NEITHER COGINT NOR ANY MEMBER OF THE COGINT
GROUP MAKES ANY EXPRESS OR IMPLIED REPRESENTATION OR WARRANTY HEREIN AS TO ANY
MATTER WHATSOEVER, INCLUDING ANY REPRESENTATION OR WARRANTY WITH RESPECT TO:
(A) THE CONDITION OR THE VALUE OF ANY SPINCO ASSET, THE IDI BUSINESS OR THE
AMOUNT OF ANY SPINCO LIABILITY; (B) THE FREEDOM FROM ANY LIEN ON ANY SPINCO
ASSET; (C) THE ABSENCE OF DEFENSES OR FREEDOM FROM COUNTERCLAIMS WITH RESPECT TO
ANY CLAIM TO BE TRANSFERRED TO OR ASSUMED BY SPINCO OR HELD BY A MEMBER OF THE
SPINCO GROUP; OR (D) ANY IMPLIED WARRANTIES OF MERCHANTABILITY AND FITNESS FOR A
PARTICULAR PURPOSE OR TITLE. EXCEPT TO THE EXTENT OTHERWISE EXPRESSLY PROVIDED
IN THE INVESTMENT AGREEMENT OR ANY ANCILLARY AGREEMENT, SPINCO (ON BEHALF OF
ITSELF AND MEMBERS OF THE SPINCO GROUP) FURTHER ACKNOWLEDGES THAT ALL OTHER
WARRANTIES THAT COGINT OR ANY MEMBER OF THE COGINT GROUP GAVE OR MIGHT HAVE
GIVEN, OR WHICH MIGHT BE PROVIDED OR IMPLIED BY APPLICABLE LAW OR COMMERCIAL
PRACTICE, ARE HEREBY EXPRESSLY EXCLUDED. EXCEPT TO THE EXTENT OTHERWISE
EXPRESSLY PROVIDED IN THE INVESTMENT AGREEMENT OR ANY ANCILLARY AGREEMENT, ALL
ASSETS, BUSINESSES AND LIABILITIES TO BE TRANSFERRED TO OR ASSUMED BY SPINCO
SHALL BE TRANSFERRED WITHOUT ANY COVENANT, REPRESENTATION OR WARRANTY (WHETHER
EXPRESS OR IMPLIED), AND ALL OF THE ASSETS, BUSINESSES AND LIABILITIES HELD BY
THE SPINCO ENTITIES ARE HELD, “AS IS, WHERE IS,” AND, FROM AND AFTER THE
BUSINESS TRANSFER TIME, SPINCO SHALL BEAR THE ECONOMIC AND LEGAL RISK THAT ANY
SUCH TRANSFER OR ASSUMPTION SHALL PROVE TO BE INSUFFICIENT TO VEST IN SPINCO
GOOD AND MARKETABLE TITLE, FREE AND CLEAR OF ANY LIEN OR ANY NECESSARY CONSENTS
THAT ARE NOT OBTAINED OR THAT ANY REQUIREMENTS OF LAWS ARE NOT COMPLIED WITH
(BUT SUBJECT TO COMPLIANCE BY COGINT WITH ITS OBLIGATIONS IN SECTIONS 2.1 AND
2.2). NONE OF THE COGINT ENTITIES OR ANY OTHER PERSON MAKES ANY REPRESENTATION
OR WARRANTY WITH RESPECT TO ANY INFORMATION, DOCUMENTS OR MATERIAL MADE
AVAILABLE IN CONNECTION WITH THE DISTRIBUTION, OR EXECUTION, DELIVERY OR FILING
OF THIS AGREEMENT OR ANY ANCILLARY AGREEMENT OR THE TRANSACTIONS CONTEMPLATED
HEREBY OR THEREBY.

 

14



--------------------------------------------------------------------------------

(b) EXCEPT TO THE EXTENT OTHERWISE EXPRESSLY PROVIDED IN THE INVESTMENT
AGREEMENT OR ANY ANCILLARY AGREEMENT, COGINT (ON BEHALF OF ITSELF AND MEMBERS OF
THE COGINT GROUP) ACKNOWLEDGES THAT NEITHER SPINCO NOR ANY MEMBER OF THE SPINCO
GROUP MAKES ANY EXPRESS OR IMPLIED REPRESENTATION OR WARRANTY HEREIN AS TO ANY
MATTER WHATSOEVER, INCLUDING ANY REPRESENTATION OR WARRANTY WITH RESPECT TO:
(A) THE CONDITION OR THE VALUE OF ANY COGINT ASSET, THE FLUENT BUSINESS OR THE
AMOUNT OF ANY COGINT LIABILITY; (B) THE FREEDOM FROM ANY LIEN ON ANY COGINT
ASSET; (C) THE ABSENCE OF DEFENSES OR FREEDOM FROM COUNTERCLAIMS WITH RESPECT TO
ANY CLAIM TO BE TRANSFERRED TO OR ASSUMED BY COGINT OR HELD BY A MEMBER OF THE
COGINT GROUP; OR (D) ANY IMPLIED WARRANTIES OF MERCHANTABILITY AND FITNESS FOR A
PARTICULAR PURPOSE OR TITLE. EXCEPT TO THE EXTENT OTHERWISE EXPRESSLY PROVIDED
IN THE INVESTMENT AGREEMENT OR ANY ANCILLARY AGREEMENT, COGINT (ON BEHALF OF
ITSELF AND MEMBERS OF THE COGINT GROUP) FURTHER ACKNOWLEDGES THAT ALL OTHER
WARRANTIES THAT SPINCO OR ANY MEMBER OF THE SPINCO GROUP GAVE OR MIGHT HAVE
GIVEN, OR WHICH MIGHT BE PROVIDED OR IMPLIED BY APPLICABLE LAW OR COMMERCIAL
PRACTICE, ARE HEREBY EXPRESSLY EXCLUDED. EXCEPT TO THE EXTENT OTHERWISE
EXPRESSLY PROVIDED IN THE INVESTMENT AGREEMENT OR ANY ANCILLARY AGREEMENT, ALL
ASSETS, BUSINESSES AND LIABILITIES TO BE TRANSFERRED TO OR ASSUMED BY ANY COGINT
ENTITY SHALL BE TRANSFERRED WITHOUT ANY COVENANT, REPRESENTATION OR WARRANTY
(WHETHER EXPRESS OR IMPLIED), AND ALL OF THE ASSETS, BUSINESSES AND LIABILITIES
HELD BY THE COGINT ENTITIES ARE HELD, “AS IS, WHERE IS,” AND, FROM AND AFTER THE
BUSINESS TRANSFER TIME, THE COGINT ENTITIES SHALL BEAR THE ECONOMIC AND LEGAL
RISK THAT ANY SUCH TRANSFER OR ASSUMPTION SHALL PROVE TO BE INSUFFICIENT TO VEST
IN COGINT GOOD AND MARKETABLE TITLE, FREE AND CLEAR OF ANY LIEN OR ANY NECESSARY
CONSENTS THAT ARE NOT OBTAINED OR THAT ANY REQUIREMENTS OF LAWS ARE NOT COMPLIED
WITH (BUT SUBJECT TO COMPLIANCE BY SPINCO WITH ITS OBLIGATIONS IN SECTIONS 2.1
AND 2.2). NONE OF THE SPINCO ENTITIES OR ANY OTHER PERSON MAKES ANY
REPRESENTATION OR WARRANTY WITH RESPECT TO ANY INFORMATION, DOCUMENTS OR
MATERIAL MADE AVAILABLE IN CONNECTION WITH THE DISTRIBUTION, OR EXECUTION,
DELIVERY OR FILING OF THIS AGREEMENT OR ANY ANCILLARY AGREEMENT OR THE
TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY.

ARTICLE III

CLOSING OF THE INTERNAL REORGANIZATION

Section 3.1 Business Transfer Time. Unless otherwise provided in this Agreement
or in any Ancillary Agreement, and subject to the satisfaction or waiver of the
conditions set forth in Article IV (other than those conditions that by their
terms are to be satisfied at the Business Transfer Time, but subject to the
satisfaction or waiver of such conditions), the effective time and date of each
transfer or assumption (as applicable) of any SpinCo Asset, Cogint Asset, SpinCo
Assumed Liability in accordance with Article II in connection with the Internal
Reorganization shall be 12:01 a.m. Eastern Time on the Spin-Off Date (such time,
the “Business Transfer Time”).

 

15



--------------------------------------------------------------------------------

Section 3.2 Business Transfer Time Deliveries.

(a) At the Business Transfer Time, Cogint shall deliver, or shall cause its
applicable Subsidiaries to deliver, to SpinCo the following:

(i) in each case where any member of the Cogint Group is a party to any
Ancillary Agreement to be entered into at the Business Transfer Time, a
counterpart of such Ancillary Agreement duly executed by the member of the
Cogint Group party thereto;

(ii) the SpinCo Note, if applicable;

(iii) all necessary documents of transfer and assumption described in
Section 2.1; and

(iv) resignations of each individual who serves as an officer or director of any
member of the SpinCo Group in his or her capacity as such and the resignations
of any other Persons who will be an officer or employee of any member of the
Cogint Group after the Business Transfer Time and who is a director or officer
of any member of the SpinCo Group, to the extent requested by SpinCo at least
five (5) Business Days prior to the Spin-Off Date.

(b) At the Business Transfer Time, SpinCo shall deliver, or shall cause its
applicable Subsidiaries to deliver, as appropriate, to Cogint the following:

(i) in each case where any member of the SpinCo Group is a party to any
Ancillary Agreement to be entered into at the Business Transfer Time, a
counterpart of such Ancillary Agreement duly executed by the member of the
SpinCo Group party thereto;

(ii) all necessary documents of transfer and assumption described in
Section 2.1; and

(iii) resignations of each individual who serves as an officer or director of
any member of the Cogint Group in his or her capacity as such and the
resignations of any other Persons who will be an officer or employee of any
member of the SpinCo Group after the Business Transfer Time and who is a
director or officer of any member of the Cogint Group, to the extent requested
by Cogint at least five (5) Business Days prior to the Spin-Off Date.

ARTICLE IV

THE SPIN-OFF

Section 4.1 Consummation of Spin-Off. The Cogint Board, in accordance with
applicable Law, and the terms and conditions of the Business Combination
Agreement, shall establish (or designate Persons to establish) the Record Date
and the Spin-Off Date, and Cogint shall establish appropriate procedures in
connection with, and to effectuate in accordance with applicable Law, the
Spin-Off in accordance with the terms hereof and the terms and conditions of the
Business Combination Agreement. All shares of SpinCo Common Stock held by Cogint
on the Spin-Off Date shall be distributed in accordance with Section 4.2 and
Section 4.5(b) hereof.

 

16



--------------------------------------------------------------------------------

Section 4.2 Manner of Spin-Off.

(a) Subject to the terms thereof, in accordance with Section 4.5(b), each Record
Holder shall be entitled to receive for each share of Cogint Common Stock held
by such Record Holder as of the Record Date a number of shares of SpinCo Common
Stock equal to (i) the total number of outstanding shares of SpinCo Common Stock
held by Cogint as of the Spin-Off Date, divided by (ii) the sum of (A) the total
number of shares of Cogint Common Stock outstanding and held by all Record
Holders as of the Record Date (excluding any shares of restricted stock of
Cogint which, by their terms, do not participate in such distribution), plus
(B) the total number of shares of Cogint Common Stock underlying Company
Warrants, Company Restricted Stock Units, and other Derivative Securities which,
by their terms (and in accordance with their terms), are entitled to participate
in such distribution as of the Closing, in each case, subject to any adjustment
thereof in connection with any stock split or reverse stock split, as applicable
(the “Spin-Off Ratio”). Cogint shall not distribute any fractional shares of
SpinCo Common Stock to the Record Holders. Instead, the Agent shall aggregate
fractional shares into whole shares, sell the whole shares in the open market at
prevailing market prices and distribute the aggregate net cash proceeds of the
sales pro rata to each holder who otherwise would have been entitled to receive
a fractional share in the distribution. Recipients of cash in lieu of fractional
shares shall not be entitled to any interest on the amounts of payment made in
lieu of fractional shares.

(b) All outstanding equity compensation grants of Cogint Common Stock will be
treated for purposes of the Spin-Off as set forth in the Employee Matters
Agreement. All other Derivative Securities will be treated for purposes of the
Spin-Off in accordance with their respective terms.

(c) None of the Parties, nor any of their Affiliates hereto shall be liable to
any Person in respect of any shares of SpinCo Common Stock (or dividends or
distributions with respect thereto) that are properly delivered to a public
official pursuant to any applicable abandoned property, escheat or similar Law.

Section 4.3 Cooperation and Filings Prepared in Connection with the Spin-Off.

(a) SpinCo shall cooperate with Cogint to accomplish the Spin-Off, including in
connection with the preparation of all documents and the making of all filings
required in connection with the Spin-Off. Cogint shall be permitted to
reasonably direct and control the efforts of the Parties in connection with the
Spin-Off (including the selection of an investment bank or manager in connection
with the Spin-Off, as well as any financial printer, solicitation and/or
exchange agent and financial, legal, accounting and other advisors for Cogint),
and SpinCo shall use reasonable best efforts to take, or cause to be taken, all
actions and to do, or cause to be done, all other things reasonably necessary to
facilitate the Spin-Off as reasonably directed by Cogint in good faith and in
accordance with the applicable terms and subject to the conditions of this
Agreement, the Business Combination Agreement and all Ancillary Agreements,
including preparing and filing the registration under the Securities Act or the
Exchange Act of SpinCo Common Stock on an appropriate registration form or forms
(which may be a Registration Statement on Form 10) to be determined by Cogint
(including any amendment or supplement thereto, the “SpinCo Registration
Statement”).

 

17



--------------------------------------------------------------------------------

(b) During the ninety (90) days after the Spin-Off Date, in the event that
either SpinCo or Cogint (a “Service Recipient”) identifies in writing to the
other party (the “Service Provider”) any services that were provided by the
Service Provider or any of its Subsidiaries in respect of the business of the
Service Recipient or any of its Subsidiaries prior to the Spin-Off and that are
reasonably necessary to operate the business of the Service Recipient or any of
its Subsidiaries in the manner conducted as of the Spin-Off Date (“Omitted
Services”), the Parties will promptly negotiate in good faith the terms
governing any such Omitted Service with respect to (i) the nature and
description of such Omitted Service, (ii) the duration such Omitted Service will
be provided and (iii) the fees for such Omitted Service.

(c) Cogint and SpinCo shall prepare and mail, prior to the Spin-Off Date, to the
Record Holders, such information concerning the SpinCo Group and each of their
respective business, operations and management, the Spin-Off and such other
matters as Cogint shall reasonably determine and as may be required by Law.

(d) SpinCo shall, to the extent required under applicable Law, file with the SEC
any such documentation and any requisite no action letters which Cogint
determines is necessary or desirable to effectuate the Spin-Off and Cogint and
SpinCo shall each use its reasonable best efforts to obtain all necessary
approvals from the SEC with respect thereto as soon as practicable.

(e) Cogint and SpinCo shall take all such action as may be necessary or
appropriate under the securities or “blue sky” Laws of the United States (and
any comparable Laws under any foreign jurisdiction) in connection with the
Spin-Off.

(f) From the date of this Agreement up to and including the Spin-Off Date,
Cogint shall, with respect to the SpinCo Entities, and shall cause each of the
SpinCo Entities, to operate substantially in the ordinary course of business
consistent with past practice. Without limiting the generality of the foregoing
and except as set forth in Schedule 4.3(f), or as permitted or required by the
terms of this Agreement (including the Step Plan), the Employee Matters
Agreement, the Tax Matters Agreement, or the Business Combination Agreement:

(i) Cogint shall not, and shall cause each member of the Cogint Group not to,
(x) make, directly or indirectly, any transfer, sale, lease or other disposition
of any assets or property to any member of the SpinCo Group or any purchase or
acquisition of any property or assets from any member of the SpinCo Group,
(y) enter into any other Contract, arrangement or transaction directly or
indirectly with or for the benefit of any member of the SpinCo Group (including
without limitation, guarantees and assumptions of obligations or Indebtedness
(as defined in the Business Combination Agreement) of any member of the SpinCo
Group), in each case, outside the ordinary course of business consistent with
past practice or (z) permit the Net Working Capital to be less than zero; and

(ii) SpinCo shall not, and shall cause each member of the SpinCo Group not to,
(x) make, directly or indirectly, any transfer, sale, lease or other disposition
of any assets or property to any member of the Cogint Group or any purchase or
acquisition of any property or assets from any member of the Cogint Group, or
(y) enter into any other Contract, arrangement or transaction directly or
indirectly with or for the benefit of any member of the Cogint Group (including
without limitation, guarantees and assumptions of obligations or Indebtedness
(as defined in the Business Combination Agreement) of any member of the Cogint
Group), in each case, outside the ordinary course of business consistent with
past practice.

 

18



--------------------------------------------------------------------------------

Section 4.4 Conditions to the Spin-Off. The obligations of Cogint pursuant to
this Agreement to effect the Spin-Off shall be subject to the fulfillment or
waiver by Cogint with respect to the obligations of Cogint and SpinCo on or
prior to the Spin-Off Date of the following conditions:

(a) each of the parties to the Business Combination Agreement shall have
irrevocably confirmed to each other that each condition to such party’s
respective obligations to effect the Transactions in Article VII of the Business
Combination Agreement has been satisfied or waived (other than the consummation
of the Spin-Off and the conditions that by their nature are to be satisfied at
the Closing, but subject to the satisfaction or waiver of such conditions) and
the Transactions will be consummated immediately following the Spin-Off on the
Spin-Off Date; provided, that notwithstanding anything set forth in this Article
IV to the contrary, the Parties agree that the Spin-Off Date shall occur on the
same date as the Closing (but immediately prior in time thereto), as determined
in accordance with the applicable terms and conditions of the Business
Combination Agreement;

(b) the SpinCo Registration Statement shall have been declared effective by the
SEC and shall be subject to no further comment, no stop order suspending the
effectiveness of the SpinCo Registration Statement shall be in effect, and no
proceedings for that purpose will be pending before or threatened by the SEC,
and the Information Statement forming a part of the SpinCo Registration
Statement shall have been mailed to all Record Holders.

(c) the SpinCo Common Stock to be delivered in the Spin-Off shall have been
accepted for listing on a National Securities Exchange, subject to compliance
with applicable listing requirements;

(d) no injunction by any court or other tribunal of competent jurisdiction shall
have been entered and shall continue to be in effect and no Law shall have been
adopted or be effective preventing consummation of the Spin-Off;

(e) Cogint and SpinCo shall have prepared and mailed to the Record Holders, such
information concerning the SpinCo Group and each of their respective business,
operations and management, the Spin-Off and such other matters as Cogint shall
reasonably determine and as may be required by Law;

(f) Cogint and SpinCo shall have received any necessary permits and
authorizations under the securities or “blue sky” Laws of the United States (and
any comparable Laws under any foreign jurisdiction) in connection with the
Spin-Off and all such permits and authorizations shall be in effect; and

(g) that certain Stockholders’ Agreement, dated December 8, 2015, by and among
IDI, Inc., Frost Gamma Investments Trust, Michael Brauser, Marlin Capital
Investments, LLC, Derek Dubner, James Reilly, Ryan Schulke, Matthew Conlin, Sean
Cullen, and Matthew Koncz shall have been terminated.

 

19



--------------------------------------------------------------------------------

Section 4.5 Additional Matters.

(a) Tax Withholding. Cogint, SpinCo, or the transfer agent or the exchange agent
in the Spin-Off, as applicable, shall be entitled to deduct and withhold from
the consideration otherwise payable pursuant to this Agreement such amounts as
are required to be deducted and withheld with respect to the making of such
payments under the Code or any provision of local or foreign Tax Law. Any
withheld amounts shall be treated for all purposes of this Agreement as having
been paid to the Persons otherwise entitled thereto. Further, Cogint, SpinCo, or
the transfer agent or the exchange agent in the Spin-Off, as applicable, may, in
Cogint’s discretion, deduct and withhold from the Cash Dividend (as defined in
the Business Combination Agreement) some or all of any amounts that are required
to be withheld from the distribution of SpinCo shares in the Spin-Off and may,
in Cogint’s discretion, deduct and withhold from the shares of SpinCo
distributed in the Spin-Off some or all of any amounts required to be withheld
from the Cash Dividend (as defined in the Business Combination Agreement).

(b) Book Entry Form. Upon and following the consummation of the Spin-Off,
Cogint, with the assistance of Agent, shall electronically issue shares of
SpinCo Common Stock to each Record Holder or other recipient of SpinCo Common
Stock by way of direct registration in book-entry form. The Agent will mail each
Record Holder and such other recipient a book-entry account statement that
reflects such Record Holder’s or other recipient’s SpinCo Common Stock.

Section 4.6 Release of Guarantees or Indemnity.

(a) SpinCo will use its reasonable best efforts to ensure that Cogint and/or any
applicable member of the Cogint Group is released following the Spin-Off Date as
guarantor of or obligor under any loan, guarantee, lease, Contract or other
SpinCo Liability, including those set forth on Schedule 4.6 hereto in favor of
SpinCo or any members of the SpinCo Group (each, a “Guarantee”). On or prior to
the Spin-Off Date, to the extent required to obtain a release from any such
Guarantee, and to the extent reasonably practicable, a SpinCo Entity will
execute a Contract in the form of the existing Contract relating to such
Guarantee or such other form as is reasonably agreed to by Cogint and Parent and
the relevant parties to such Guarantee undertaking such obligation(s).

(b) If the Parties are unable to obtain, or to cause to be obtained, any such
required removal as set forth in this Section 4.6 prior to the Spin-Off Date,
(i) SpinCo will, and will cause the other members of the SpinCo Group to
indemnify, defend and hold harmless each of the Cogint Indemnitees for any
Liability arising from or relating to such Guarantee and will, as agent or
subcontractor for the applicable Cogint Group guarantor or obligor, pay, perform
and discharge fully all the obligations or other Liabilities of such guarantor
or obligor thereunder, and (ii) SpinCo will not, and will cause the other
members of the SpinCo Group not to, agree to renew or extend the term of,
increase any obligations under, or transfer to a third Person, any Guarantee for
which a member of the Cogint Group is or may be liable unless all obligations of
the members of the Cogint Group with respect thereto are thereupon terminated by
documentation reasonably satisfactory in form and substance to Cogint.

 

20



--------------------------------------------------------------------------------

Section 4.7 Election of SpinCo Officers and Directors. Immediately prior to the
Spin-Off Date, the officers and directors of SpinCo shall be as set forth on
Schedule 4.7 hereto.

Section 4.8 Acknowledgement Regarding Data. Each Party acknowledges that the
other has in their possession, has used in the past and will continue to use
certain data previously provided to them by the other Party, and will continue
to use similar data provided to them in the ordinary course of business by the
other Party prior to the Business Transfer Time (the “Shared Data”). Each Party,
on behalf of their respective Groups, hereby acknowledges and agrees that
notwithstanding anything to the contrary set forth herein or in any Ancillary
Agreement, each shall have the right, on a non-exclusive basis, to use (and
continue to use) the Shared Data provided to such Party or its Group Entities
for any purpose. Each Party acknowledges that the Shared Data has been provided
“as is”, without any warranty, expressed or implied, and that no Party shall
have any liability whatsoever with respect to the Shared Data. This right shall
be worldwide, royalty-free, non-transferable, non-revocable, and shall continue
in perpetuity. Each Party hereby acknowledges and agrees that the other Party
and its respective entities shall be under no obligation to update or supplement
any such Shared Data after the Business Transfer Time in the absence of a
written agreement to the contrary entered into after the Business Transfer Time.

ARTICLE V

MUTUAL RELEASES; INDEMNIFICATION

Section 5.1 Release of Pre-Business Transfer Time Claims.

(a) SpinCo Release. Except as provided in Section 5.1(c) and except with respect
to matters subject to indemnification pursuant to Section 5.4, effective as of
the Business Transfer Time, SpinCo does hereby, for itself and each wholly-owned
SpinCo Entity and their respective Affiliates, predecessors, successors and
assigns, remise, release and forever discharge each Cogint Entity, their
respective Affiliates, successors and assigns, and all Persons that at any time
prior to the Business Transfer Time have been stockholders, members, partners,
directors, managers, officers, agents or employees of Cogint or any such
wholly-owned Cogint Entity (in each case, in their respective capacities as
such), and their respective heirs, executors, administrators, successors and
assigns (collectively, the “Cogint Released Persons”), from any and all
Liabilities whatsoever, whether at law or in equity (including any right of
contribution), whether arising under any Contract, by operation of law or
otherwise, existing or arising from or relating to any acts or events occurring
or failing to occur or alleged to have occurred or to have failed to occur or
any conditions existing or alleged to have existed on or before the Business
Transfer Time, whether or not known as of the Business Transfer Time. SpinCo,
for itself and each wholly-owned SpinCo Entity and their respective Affiliates,
predecessors, successors and assigns, hereby agrees, represents and warrants
that each such releasor realizes and acknowledges that factual matters now
unknown to it or them may have given or may hereafter give rise to Liabilities
which are presently unknown, unanticipated and unsuspected, and each of them
further agree, represent and warrant that this Section 5.1(a) has been
negotiated and agreed upon in light of that realization and that it and they
each nevertheless hereby intend to release and discharge the Cogint Released
Persons with regard to such unknown, unanticipated and unsuspected matters.

 

21



--------------------------------------------------------------------------------

(b) Cogint Release. Except as provided in Section 5.1(c) and except with respect
to matters subject to indemnification pursuant to Section 5.4, effective as of
the Business Transfer Time, Cogint does hereby, for itself and each wholly-owned
Cogint Entity and their respective Affiliates, predecessors, successors and
assigns, remise, release and forever discharge each SpinCo Entity, their
respective Affiliates, successors and assigns, and all Persons that at any time
prior to the Business Transfer Time have been stockholders, members, partners,
directors, managers, officers, agents or employees of SpinCo or any such SpinCo
Entity (in each case, in their respective capacities as such), and their
respective heirs, executors, administrators, successors and assigns
(collectively, the “SpinCo Released Persons”), from any and all Liabilities
whatsoever, whether at law or in equity (including any right of contribution),
whether arising under any Contract, by operation of law or otherwise, existing
or arising from or relating to any acts or events occurring or failing to occur
or alleged to have occurred or to have failed to occur or any conditions
existing or alleged to have existed on or before the Business Transfer Time,
whether or not known as of the Business Transfer Time. Cogint, for itself and
each wholly-owned Cogint Entity and their respective Affiliates, predecessors,
successors and assigns, hereby agrees, represents and warrants that each such
releasor realizes and acknowledges that factual matters now unknown to it or
them may have given or may hereafter give rise to Liabilities which are
presently unknown, unanticipated and unsuspected, and each of them further
agree, represent and warrant that this Section 5.1(b) has been negotiated and
agreed upon in light of that realization and that it and they each nevertheless
hereby intend to release and discharge the SpinCo Released Persons with regard
to such unknown, unanticipated and unsuspected matters.

(c) No Impairment. Notwithstanding any provision of this Agreement to the
contrary, nothing contained herein releases or shall release any Person from
(nor impairs or will impair any right of any Person to enforce the applicable
agreements, arrangements, commitments or understandings relating to) (i) the
obligations under this Agreement, the Business Combination Agreement, or any
Ancillary Agreement, in each case in accordance with its terms, including
without limitation (A) any Liability assumed, transferred, assigned, allocated
or retained by or to the Group of which such Person is a member in accordance
with this Agreement or any Ancillary Agreement or (B) any indemnification or
contribution pursuant to this Agreement for claims brought against the Parties
as provided herein, and, if applicable, the appropriate provisions of the
Ancillary Agreements, (ii) any right of any Person to be indemnified and/or
advanced expenses under any corporate or organizational document of any Party
(including without limitation any Bylaws or Certificate of Incorporation of any
Party) or any agreement or pursuant to applicable law, or to be covered under
any applicable directors’ and officers’ liability insurance policies of any
Party (including without limitation, any such directors’ and officers’
exculpation, indemnification and insurance provisions contained in and policies
maintained in accordance with the Business Combination Agreement), (iii) any
accrued and unpaid compensation or expense reimbursement of any employee,
(iv) any terms of any existing employment agreements or arrangements (including
without limitation any restrictive covenant provisions such as confidentiality,
non-solicitation, non-competition and non-disparagement provisions) or
restrictive covenant agreements amongst any member of any Group and any of its
respective employees, contractors or agents, or (v) any rights of any
equityholder of Cogint in its capacity as such, or under any agreement between
such equityholder and any Cogint Entity or SpinCo Entity.

(d) No Legal Proceedings as to Released Pre-Business Transfer Time Claims.
Following the Business Transfer Time, no Party hereto shall make or permit any
other member of its Group to make, any claim or demand, or commence any Legal
Proceeding asserting any claim or demand, including any claim of contribution or
any indemnification, against any member of the Group of the other Party, or any
other Person released pursuant to Section 5.1(a), with respect to any
Liabilities released pursuant to Section 5.1(a), or any other Person released
pursuant to Section 5.1(b), with respect to any Liabilities released pursuant to
Section 5.1(b).

 

22



--------------------------------------------------------------------------------

(e) General Intent. It is the intent of each of Cogint and SpinCo, by virtue of
the provisions of this Section 5.1, to provide for a full and complete general
release and discharge of all Liabilities existing or arising from all acts and
events occurring or failing to occur or alleged to have occurred or to have
failed to occur and all conditions existing or alleged to have existed on or
before the Business Transfer Time, between or among SpinCo or any member of the
SpinCo Group, on the one hand, and Cogint or any member of the Cogint Group, on
the other hand, except as expressly set forth in Section 5.1(c). At any time, at
the request of any other Party, each Party shall cause each member of its Group
to execute and deliver releases reflecting the provisions hereof.

Section 5.2 Indemnification by the SpinCo Group. Without limiting or otherwise
affecting the indemnity or limitations of liability provisions of the Ancillary
Agreements, from and after the Business Transfer Time, SpinCo, and each member
of the SpinCo Group shall, on a joint and several basis, indemnify, defend (or,
where applicable, pay the defense costs for) and hold harmless the Cogint
Indemnitees from and against, and shall reimburse such Cogint Indemnitees with
respect to, any and all Liabilities that result from, relate to or arise,
whether prior to, at or following the Business Transfer Time, out of any of the
following items (without duplication):

(a) the IDI Business, including any failure of SpinCo or any other member of the
SpinCo Group or any other Person to pay, perform, fulfill, discharge and, to the
extent applicable, comply with, promptly and in full, any Liability relating to,
arising out of or resulting from the IDI Business;

(b) the SpinCo Assets and SpinCo Liabilities;

(c) any breach by SpinCo or any other member of the SpinCo Group of any
agreement or obligation to be performed by such Persons pursuant to this
Agreement or any Ancillary Agreement unless such Ancillary Agreement expressly
provides for separate indemnification therein (which, including any limitation
of liability contained therein, shall be controlling); and

(d) the enforcement by the Cogint Indemnitees of their rights to be indemnified,
defended and held harmless under this Section 5.2.

Section 5.3 Indemnification by Cogint. Without limiting or otherwise affecting
the indemnity or limitation of liability provisions of the Ancillary Agreements,
from and after the Business Transfer Time, Cogint, and each member of the Cogint
Group shall, on a joint and several basis, indemnify, defend (or, where
applicable, pay the defense costs for) and hold harmless the SpinCo Indemnitees
from and against, and shall reimburse such SpinCo Indemnitees with respect to,
any and all Liabilities that result from, relate to or arise, whether prior to
or following the Business Transfer Time, out of any of the following items
(without duplication):

 

23



--------------------------------------------------------------------------------

(a) the Fluent Business, including any failure of Cogint or any other member of
the Cogint Group or any other Person to pay, perform, fulfill, discharge and, to
the extent applicable, comply with, promptly and in full any Liability relating
to, arising out of or resulting from the Fluent Business;

(b) the Cogint Assets and the Cogint Liabilities;

(c) any breach by Cogint or any other member of the Cogint Group of any
agreement or obligation to be performed by such Persons pursuant to this
Agreement or any Ancillary Agreement unless such Ancillary Agreement expressly
provides for separate indemnification therein (which, including any limitations
on liability contained therein, shall be controlling); and

(d) the enforcement by the SpinCo Indemnitees of their rights to be indemnified,
defended and held harmless under this Section 5.3.

Section 5.4 Indemnification Obligations Net of Insurance Proceeds and Other
Amounts; No Right to Subrogation.

(a) The Parties intend that any Liability subject to indemnification or
reimbursement pursuant to this Agreement shall be net of (i) Insurance Proceeds
received that actually reduce the amount of the Liability for which
indemnification is sought or (ii) other amounts recovered from any third party
that actually reduce the amount of, or are paid to the applicable Indemnitee in
respect of, such Liability (“Third-Party Proceeds”). Accordingly, the amount
which any Party (the “Indemnitor”) is required to pay to any Person entitled to
indemnification or reimbursement under Section 5.2 or Section 5.3 of this
Agreement (the “Indemnitee”) shall be reduced by any Insurance Proceeds or
Third-Party Proceeds theretofore actually recovered by or on behalf of the
Indemnitee in reduction of the related Liability. If the Indemnitee receives a
payment (an “Indemnity Payment”) required by this Agreement from the Indemnitor
in respect of any Liability and subsequently receives Insurance Proceeds or
Third-Party Proceeds, then the Indemnitee shall promptly pay to the Indemnitor
an amount equal to the excess of the Indemnity Payment received over the amount
of the Indemnity Payment that would have been due if the Insurance Proceeds or
Third-Party Proceeds had been received, realized or recovered before the
Indemnity Payment was made. Any Party that may be entitled to any Insurance
Proceeds and/or Third Party Proceeds and shall use its reasonable efforts to
seek and recover such Insurance Proceeds or other Third Party Proceeds.

(b) Notwithstanding anything to the contrary set forth herein, an insurer that
would otherwise be obligated to defend or make payment in response to any claim
(whether under this Agreement or the Business Combination Agreement) shall not
be relieved of the responsibility with respect thereto or, solely by virtue of
the indemnification or other provisions hereof, have any subrogation rights with
respect thereto, it being expressly understood and agreed that no insurer or any
other third party shall be entitled to any benefit that it would not be entitled
to receive in the absence of the indemnification or assumption provisions of
this Agreement by virtue of the indemnification or assumption provisions hereof.

 

24



--------------------------------------------------------------------------------

Section 5.5 Procedures for Defense, Settlement and Indemnification of
Third-Party Claims.

(a) If the Indemnitee receives notice or otherwise becomes aware that a Person
(including any Governmental Authority) other than a Cogint Entity or a SpinCo
Entity has asserted any claim or commenced a Legal Proceeding (other than claims
or Legal Proceedings relating to Taxes, which shall be governed by the Tax
Matters Agreement) for which the Indemnitee may be entitled to indemnification
under this Agreement or any Ancillary Agreement (other than the Tax Matters
Agreement) (collectively, a “Third-Party Claim”), then the Indemnitee shall
notify the Indemnitor in writing as promptly as practicable thereafter. Any such
notice shall describe the Third-Party Claim in reasonable detail and include any
relevant written correspondence from the third party regarding the Third-Party
Claim. If the Indemnitee does not provide this notice of a Third-Party Claim,
then the Indemnitor shall not be relieved of its indemnification obligations
under this Article V, except to the extent that the Indemnitor is actually
materially prejudiced as a result of such Indemnitee’s failure to give timely
notice. The Indemnitee shall deliver copies of all documents it receives
regarding the Third-Party Claim to the Indemnitor promptly (and in any event
within five (5) Business Days) after the Indemnitee receives them.

(b) With respect to any Third-Party Claim:

(i) Unless the Parties otherwise agree and subject to the cooperation and
consultation rights and obligations of the Parties described in Section 5.6, to
the extent applicable, within thirty (30) days after the Indemnitor receives
notice of a Third-Party Claim in accordance with Section 5.5(a), the Indemnitor
shall have the right to assume the defense of the Third-Party Claim (and, unless
the Indemnitor has specified any reservations or exceptions and subject to this
Section 5.5(b), seek to settle or compromise such Third-Party Claim), at its
expense and with its counsel; provided, however, that the defense of such
Third-Party Claim by the Indemnitor (A) shall not, in the reasonable
determination of the Indemnitee, affect the Indemnitee or any of its controlled
Affiliates in a materially adverse manner (and, for the avoidance of doubt, any
Third-Party Claim relating to or arising in connection with any criminal
proceeding, Legal Proceeding, indictment, allocation or investigation against
Cogint or its Affiliates shall be deemed materially adverse to Cogint, and any
Third-Party Claim relating to or arising in connection with any criminal
proceeding, Legal Proceeding, indictment, allocation or investigation against
SpinCo or its Affiliates shall be deemed materially adverse to SpinCo), (B)
shall with respect to such Third-Party Claim solely seek (and continue to seek)
monetary damages and not equitable relief and (C) shall not, in the reasonable
determination of the Indemnitee’s counsel, result in a conflict between the
positions of the Indemnitor and Indemnitee in conducting such defense. The
Indemnitee may, at its expense, employ separate counsel and participate in (but
not control) the defense, compromise, or settlement of the Third-Party Claim
with respect to which the Indemnitor has assumed the defense. However, the
Indemnitor shall pay the fees and expenses of counsel that the Indemnitee
engages for any period during which the Indemnitor has not assumed (or is
prohibited from assuming) the defense of the Third-Party Claim (other than for
any period in which the Indemnitee did not notify the Indemnitor of the
Third-Party Claim as required by Section 5.5(a)).

 

25



--------------------------------------------------------------------------------

(ii) No Indemnitor shall consent to entry of a judgment or settle a Third-Party
Claim without the applicable Indemnitee’s consent, which consent shall not be
unreasonably withheld or delayed. However, the Indemnitee shall consent to entry
of a judgment or a settlement if it (A) does not include a finding or admission
by the Indemnitee of a violation of Law or the rights of any Person,
(B) involves only monetary relief which the Indemnitor has agreed to pay and
could not reasonably be expected to have a material adverse impact (financial or
nonfinancial) on the Indemnitee, or any of its Subsidiaries or Affiliates and
(C) includes a full and unconditional release of the Indemnitee. The Indemnitee
shall not be required to consent to entry of a judgment or a settlement if it
would permit an injunction, declaratory judgment, other order or other
non-monetary relief to be entered, directly or indirectly, against any
Indemnitee.

(c) No Indemnitee shall admit any Liability with respect to, or settle,
compromise or discharge, a Third-Party Claim without the Indemnitor’ s prior
written consent (which consent shall not be unreasonably withheld, conditioned
or delayed), unless the Indemnitee releases the Indemnitor of such Indemnitor’s
indemnification obligations with respect to such Third-Party Claim.

Section 5.6 Additional Matters.

(a) With respect to any Third-Party Claim for which any SpinCo Entity, on the
one hand, and any Cogint Entity, on the other hand, may have Liability under
this Agreement or any of the Ancillary Agreements, the Parties agree to
cooperate fully and maintain a joint defense (in a manner that shall preserve
the attorney-client privilege, joint defense or other privilege with respect
thereto) so as to seek to minimize such Liabilities and defense costs associated
therewith. The Party that is not responsible for managing the defense of such
Third-Party Claims shall, upon reasonable request, be consulted with respect to
significant matters relating thereto and may retain counsel to monitor or assist
in the defense of such claims at its own cost.

(b) In the event of a Legal Proceeding that involves solely matters that are
indemnifiable and in which (i) the Indemnitor is not a named defendant or
(ii) any Indemnitee is a named defendant along with the Indemnitor, if either
the Indemnitee or the Indemnitor so requests, the Parties shall endeavor, in the
case of clause (i), to substitute the Indemnitor for the named defendant and, in
the case of clause (ii), cause the Indemnitee to be removed as a named
defendant. If such substitution, addition or removal cannot be achieved for any
reason or is not requested, the rights and obligations of the Parties regarding
indemnification and the management of the defense of claims as set forth in this
Article V shall not be affected.

Section 5.7 Contribution.

(a) If the indemnification provided for under this Agreement is judicially
determined to be unavailable, or insufficient to hold harmless the Indemnitee in
respect of any indemnifiable Liability, then the Indemnitor, in lieu of
indemnifying such Indemnitee, shall contribute to the amount paid or payable by
the Indemnitee as a result of such Liabilities. The amount contributed by the
Indemnitor shall be in such proportion as reflects the relative fault of the
Indemnitor and the Indemnitee in connection with the actions or omissions
resulting in the Liability and any other relevant equitable considerations.

 

26



--------------------------------------------------------------------------------

(b) The Parties agree that any method of allocation of contribution under this
Section 5.7 shall take into account the equitable considerations referred to in
Section 5.7(a). The amount paid or payable by the Indemnitee to which the
Indemnitor shall contribute shall include any legal or other expenses reasonably
incurred by the Indemnitee to investigate any claim or defend any Legal
Proceeding. No Person guilty of fraudulent misrepresentation (within the meaning
of Section 11(f) of the Securities Act of 1933) shall be entitled to
contribution from any Person who was not guilty of such fraudulent
misrepresentation.

Section 5.8 Exclusive Remedy.

(a) Each of SpinCo and Cogint intends and hereby agrees that this Article V sets
forth the exclusive remedies and rights of the Parties following the Business
Transfer Time in respect of the matters indemnified under this Article V, except
that nothing contained in this Section 5.8 will impair any right of any Person
(i) to specific performance under this Agreement, (ii) to equitable relief as
provided in Section 7.15 hereof, and (iii) to enforce any rights and remedies
provided in Ancillary Agreements.

(b) Notwithstanding anything to the contrary set forth herein, indemnification,
limitations on remedies and limitations on liabilities with respect to (i) the
Ancillary Agreements and (ii) any agreements or arrangements entered into after
the Business Transfer Time between any member of the SpinCo Group or any of
their respective Affiliates, on the one hand, and any member of the Cogint Group
or any of their respective Affiliates, on the other hand, in each case, shall be
governed by the terms of such agreements or arrangements and not by this Article
V.

Section 5.9 Survival of Indemnities. The rights and obligations of Cogint and
SpinCo and their respective Indemnitees under this Article V shall survive the
Business Transfer Time and the sale or other transfer by any Party of any Assets
or businesses or the assignment by any Party of any Liabilities. The indemnity
agreements contained in this Article V shall remain operative and in full force
and effect, regardless of (a) any investigation made by or on behalf of any
Indemnitee and (b) the knowledge by the Indemnitee of Liabilities for which it
might be entitled to indemnification hereunder.

Section 5.10 Limitations of Liability. Except as may expressly be set forth in
this Agreement, in no event shall Cogint, SpinCo or any member of their
respective Groups have any Liability to the other or to any other member of the
other’s Group, or to any other Cogint Indemnitee or SpinCo Indemnitee, as
applicable, under this Agreement (a) to the extent that any such Liability
resulted from any willful violation of Law or fraud by the party seeking
indemnification or (b) for any indirect or punitive damages or any damages that
are not, as of the Business Transfer Time, reasonably foreseeable (other than to
the extent that the Indemnitee is liable for such damages under an order issued
by a Governmental Authority in connection with a Third-Party Claim).

ARTICLE VI

ADDITIONAL AGREEMENTS

Section 6.1 Further Assurances. Subject to the limitations of Section 2.2 and
the other terms and conditions of this Agreement, each party will use its
reasonable best efforts to take, or cause to be taken, all actions and to do, or
cause to be done, and to assist and cooperate with the other parties in doing or
causing to be done, all things necessary, proper or advisable under this

 

27



--------------------------------------------------------------------------------

Agreement and applicable Laws to consummate the transactions contemplated by
this Agreement as soon as practicable. Without limiting the foregoing, where the
cooperation of third parties such as insurers or trustees would be necessary in
order for a Party to completely fulfill its obligations under this Agreement or
the Ancillary Agreements, such Party will use commercially reasonable efforts to
cause such third Parties to provide such cooperation. If any Subsidiary of
Cogint or SpinCo is not a party to this Agreement or, as applicable, any
Ancillary Agreement, and it becomes necessary or desirable for such Subsidiary
to be a party hereto or thereto to carry out the purpose hereof or thereof, then
Cogint or SpinCo, as applicable, will cause such Subsidiary to become a party
hereto or thereto or cause such Subsidiary to undertake such actions as if such
Subsidiary were such a party.

Section 6.2 Agreement for Exchange of Information.

(a) Except for any request for Information relating to any Legal Proceeding or
threatened Legal Proceeding by any Cogint Entity or SpinCo Entity against any
member of the other’s Group (which shall be governed by such discovery rules as
may be applicable thereto), and subject to Section 6.2(b), each of Cogint and
SpinCo, on behalf itself and the members of its respective Group, shall use
reasonable efforts to provide, to the other Group, at any time prior to, on or
after the Business Transfer Time, as soon as reasonably practicable after
written request therefor, any Information in the possession or under the control
of the members of such Group that the requesting party reasonably requests
(i) in connection with reporting, disclosure, filing or other requirements
imposed on the requesting party (including under applicable securities or Laws
in respect of Taxes) by a Governmental Authority having jurisdiction over the
requesting party, (ii) for use in any other judicial, regulatory,
administrative, Tax, insurance or other proceeding or in order to satisfy audit,
accounting, claims, regulatory, investigation, litigation, Tax or other similar
requirements, or (iii) to comply with its obligations under this Agreement, any
Ancillary Agreement, any agreement listed in Section 2.3(b) or any other
agreements or arrangements entered into prior to the Business Transfer Time with
respect to which the requesting party requires Information from the other Party
in order to fulfill the requesting party’s obligations under such agreement or
arrangement. The receiving party may use any Information received pursuant to
this Section 6.2(a) solely to the extent reasonably necessary to satisfy the
applicable obligations or requirements described in the immediately preceding
sentence and shall otherwise take reasonable steps to protect such Information.
Nothing in this Section 6.2 may be construed as obligating a Party to create
Information not already in its possession or control.

(b) If any Party determines that the exchange of any Information pursuant to
Section 6.2(a) is reasonably likely to violate any Law or Contract, or waive or
jeopardize any attorney-client privilege, or attorney work-product protection,
then such party shall not be required to provide access to or furnish such
Information to the other Party; provided, however, that the Parties shall take
all reasonable measures to permit compliance with Section 6.2(a) in a manner
that avoids any such violation, waiver or jeopardy. Cogint and SpinCo intend
that any provision of access to or the furnishing of Information that would
otherwise be within the ambit of any legal privilege shall not operate as a
waiver of such privilege.

Section 6.3 Ownership of Information. The provision of Information pursuant to
Section 6.2 shall not grant or confer rights of license or otherwise in any such
Information.

 

28



--------------------------------------------------------------------------------

Section 6.4 Compensation for Providing Information. Except as otherwise set
forth in any Ancillary Agreement, the party requesting Information pursuant to
Section 6.2 agrees to reimburse the other Party for the reasonable out-of-pocket
costs, if any, actually incurred in seeking, creating, gathering, copying and
delivering such Information, to the extent that such costs are incurred for the
benefit of the requesting Party.

Section 6.5 Record Retention. To facilitate the possible exchange of Information
pursuant to this Article VI and other provisions of this Agreement from and
after the Spin-Off Date, each Party agrees to use its reasonable efforts to
retain all Information in accordance with its record retention policy as in
effect immediately prior to the Spin-Off Date or as modified in good faith
thereafter; provided, that to the extent that any Ancillary Agreement provides
for a longer retention period for certain Information, such longer period shall
control. Cogint shall be entitled to retain a copy of the books and records of
the SpinCo Group relating to periods prior to the Closing; provided, that to the
extent required to satisfy Cogint’s legal or Contractual obligations, Cogint
shall be entitled to retain original books and records relating to such periods,
and shall provide SpinCo with a copy of all such retained books and records. In
the case of any Information relating to a pending or threatened Legal Proceeding
(including any pending or threatened investigation by a Governmental Authority)
subject to a “litigation hold” known to any member of the Group that possesses
relevant documents or records, such member shall issue and comply (or cause the
applicable members of its Group to comply) with the requirements of such
“litigation hold.” Notwithstanding the foregoing, Section 6.02 of the Tax
Matters Agreement shall govern the retention of Tax Returns, schedules and work
papers and all material records or other documents relating thereto. No Party
shall have any liability to any other Party if any Information is destroyed
after reasonable efforts by such party to comply with the provisions of this
Section 6.5.

Section 6.6 Other Agreements Providing for Exchange of Information. The rights
granted and obligations imposed under this Article VI shall be subject to any
specific limitations, qualifications or additional provisions on the sharing,
exchange or confidential treatment of Information set forth in any Ancillary
Agreement.

Section 6.7 Production of Witnesses; Records; Cooperation. From and after the
Business Transfer Time, except in the case of any Legal Proceeding or threatened
Legal Proceeding by any Cogint Entity or SpinCo Entity against any member of the
other’s Group (which shall be governed by such discovery rules as may be
applicable thereto), each Party, shall (a) cooperate and consult in good faith
as reasonably requested in writing by the other Party with respect to (i) any
Legal Proceeding, or (ii) any audit or any other legal requirement, in each
case, whether relating to this Agreement or any Ancillary Agreement or any of
the transactions contemplated hereby or thereby or otherwise, and (b) use
reasonable efforts to make available to such other party the former, current and
future directors, managers, officers, employees, other personnel and agents of
the members of its respective Group (whether as witnesses or otherwise) and any
books, records or other documents within its control or which it otherwise has
the ability to make available, to the extent that any such person (giving
consideration to business demands of such directors, managers, officers,
employees, other personnel and agents) or books, records or other documents may
reasonably be required in connection therewith. Notwithstanding the foregoing,
this Section 6.7 does not require a Party to take any step that would materially
interfere, or that it reasonably determines could materially interfere, with its
business. The requesting Party agrees to reimburse the other Party for the
reasonable out-of-pocket costs, if any, incurred in connection with a request
under this Section 6.7.

 

29



--------------------------------------------------------------------------------

Section 6.8 Privilege; Conflicts of Interest.

(a) The parties recognize that legal and other professional services that have
been and will be provided prior to the Business Transfer Time have been and will
be rendered for the collective benefit of each of the members of the Cogint
Group and the SpinCo Group, and that each of the members of the Cogint Group and
the SpinCo Group should be deemed to be the client with respect to such services
for the purposes of asserting all privileges which may be asserted under
applicable Law in connection therewith.

(b) The parties agree as follows:

(i) Cogint shall be entitled, in perpetuity, to control the assertion or waiver
of all privileges in connection with any privileged Information that relates
solely to the Fluent Business and not to the IDI Business, whether or not the
privileged Information is in the possession or under the control of any member
of the Cogint Group or any member of the SpinCo Group. Cogint shall also be
entitled, in perpetuity, to control the assertion or waiver of all privileges in
connection with any privileged Information that relates solely to any Cogint
Liabilities resulting from any Legal Proceedings that are now pending or may be
asserted in the future, whether or not the privileged Information is in the
possession or under the control of any member of the Cogint Group or any member
of the SpinCo Group; and

(ii) SpinCo shall be entitled, in perpetuity, to control the assertion or waiver
of all privileges in connection with any privileged Information that relates
solely to the IDI Business and not to the Fluent Business, whether or not the
privileged Information is in the possession or under the control of any member
of the SpinCo Group or any member of the Cogint Group. SpinCo shall also be
entitled, in perpetuity, to control the assertion or waiver of all privileges in
connection with any privileged Information that relates solely to any SpinCo
Liabilities resulting from any Legal Proceedings that are now pending or may be
asserted in the future, whether or not the privileged Information is in the
possession or under the control of any member of the SpinCo Group or any member
of the Cogint Group.

(c) Subject to the restrictions set forth in this Section 6.8, the parties agree
that they shall have a shared privilege, each with equal right to assert or
waive any such shared privilege, with respect to all privileges not allocated
pursuant to Section 6.8(b) and all privileges relating to any Legal Proceedings
or other matters that involve both the Cogint Group and the SpinCo Group and in
respect of which both parties have Liabilities under this Agreement, and that no
such shared privilege or immunity may be waived by either party without the
consent of the other party.

(d) In the event of any Legal Proceedings between Cogint and SpinCo, or any
members of their respective Groups, either party may waive a privilege in which
the other party or member of such other party’s Group has a shared privilege,
without obtaining consent pursuant to Section 6.8(c); provided, that such waiver
of a shared privilege shall be effective only as to the use of Information with
respect to the Legal Proceeding between the parties and/or the applicable
members of their respective Groups, and shall not operate as a waiver of the
shared privilege with respect to any third Person.

 

30



--------------------------------------------------------------------------------

(e) If any dispute arises between Cogint and SpinCo, or any members of their
respective Groups, regarding whether a privilege should be waived to protect or
advance the interests of either the Cogint Group or the SpinCo Group, each party
agrees that it shall (i) negotiate with the other party in good faith,
(ii) endeavor to minimize any prejudice to the rights of the other party and
(iii) not unreasonably withhold, condition or delay consent to any request for
waiver by the other party. Further, each party specifically agrees that it will
not withhold its consent to the waiver of a privilege for any purpose except to
protect its own legitimate interests.

(f) In furtherance of the parties’ agreement under this Section 6.8, Cogint and
SpinCo shall, and shall cause applicable members of their respective Group to,
maintain their respective separate and joint privileges, including by entering
into joint defense and common interest agreements where necessary or useful for
this purpose.

Section 6.9 Insurance.

(a) Except as otherwise provided in any other Ancillary Agreement, from and
after the Business Transfer Time, the SpinCo Entities shall cease to be insured
by the Cogint Group’s insurance policies or by any of their self-insured or
captive insurance programs, except with respect to insurance policies providing
coverage on an occurrence basis, including defense and indemnity benefits
attributable to or arising from or under such policies or programs (such
policies or programs, the “Pre-Closing Insurance Policies”). Any Cogint Entity
may, to be effective at the Business Transfer Time, amend any insurance policies
in the manner they deem appropriate to give effect to this Section 6.9;
provided, that in no event shall a Cogint Entity be permitted to amend any
insurance policy in any manner which would eliminate, reduce or otherwise limit
coverage for any occurrence or action that occurred prior to the Spin-Off if
such coverage was then available. Other than as stated in the foregoing
sentences of this Section 6.9(a), from and after the Business Transfer Time,
SpinCo shall be responsible for securing all insurance it considers appropriate
for its operation of the SpinCo Entities and the IDI Business and for promptly
providing evidence thereof, as may be required, to third parties under any
Contract or lease; provided, that notwithstanding the foregoing, each of Cogint
and SpinCo shall comply (and shall cause the members of its Group to comply)
with the applicable requirements relating to insurance matters set forth in the
Ancillary Agreements.

(b) From and after the Business Transfer Time, SpinCo shall not, and shall cause
the members of its Group not to, assert any right, claim or interest in, to or
under any Pre-Closing Insurance Policies, other than any right, claim or
interest that existed prior to the Business Transfer Time. From and after the
Business Transfer Time, in the event any SpinCo Entity incurs any Liabilities
covered by “occurrence form” Pre-Closing Insurance Policies (“Pre-Closing
Insurance Claims”), and notifies Cogint and/or the insurer of such Pre-Closing
Insurance Policies, in accordance with the notice provisions of such policies of
such Pre-Closing Insurance Claim, Cogint shall, or shall cause its applicable
Subsidiaries to, submit such Pre-Closing Insurance Claim to the applicable
insurer following such notification. To the extent not covered by or payable
under Pre-Closing Insurance Policies, SpinCo shall be solely responsible to
Cogint and its Subsidiaries

 

31



--------------------------------------------------------------------------------

for all costs, expenses and fees in connection with any Pre-Closing Insurance
Claim, and for any deductibles, retentions, premium increases on any Pre-Closing
Insurance Policies which are attributable to any Pre-Closing Insurance Claims
submitted pursuant to this Section 6.9(b). SpinCo shall, and shall cause the
members of its Group to, reasonably cooperate with Cogint or its applicable
Subsidiaries or the applicable insurer in the investigation, contesting, defense
or settlement of such Pre-Closing Insurance Claim. For the avoidance of doubt,
(i) any Liabilities involving or related to Pre-Closing Insurance Claims that
are in excess of insurance coverage therefor (net of any retention amounts,
recovery costs, increases in premium and related deductible payable by Cogint or
its Subsidiaries in connection therewith) under applicable Pre-Closing Insurance
Policies shall not be the responsibility of Cogint or its Subsidiaries, unless
otherwise required by this Agreement, including the provisions of Article V,
(ii) Cogint or its Subsidiaries shall have the right, subject to the terms and
provisions of the applicable Pre-Closing Insurance Policy, to investigate,
contest, assume the defense of or settle any Pre-Closing Insurance Claim and
(iii) any amounts paid by an insurer and/or received by the SpinCo Group
pursuant to this Section 6.9(b) shall not constitute indemnifiable Liabilities
under Article V, and the SpinCo Group shall have no right to indemnification
under Article V with respect to any such amounts. Furthermore, to the extent any
Pre-Closing Insurance Claim has been brought under a Pre-Closing Insurance
Policy by Cogint or its Subsidiaries, SpinCo shall, and shall cause the members
of its Group to, from and after the Business Transfer Time, reasonably cooperate
with Cogint or such Subsidiaries in the investigation, contesting, defense or
settlement of any such Pre-Closing Insurance Claim.

(c) Subject to Cogint’s compliance with the applicable terms of this
Section 6.9, the Cogint Group shall have no Liability to the SpinCo Group
whatsoever as a result of the insurance policies and practices of the Cogint
Group as in effect at any time, including as a result of the level or scope of
any such insurance, the creditworthiness of any insurance carrier, the terms and
conditions of any policy, or the adequacy or timeliness of any notice to any
insurance carrier with respect to any claim or potential claim or otherwise.

Section 6.10 Confidentiality.

(a) From and after the Business Transfer Time, subject to Section 6.10(c) and
except as contemplated by or otherwise provided in this Agreement or any other
Ancillary Agreement, Cogint shall not, and shall cause each of the members of
the Cogint Group and their respective Affiliates, directors, officers,
employees, consultants, agents, representatives and advisors (collectively,
“Representatives”), not to, directly or indirectly, disclose, reveal, divulge or
communicate to any Person other than Representatives of such party or of its
Affiliates who reasonably need to know such information in providing services to
any member of the Cogint Group, any SpinCo Confidential Information. If any
disclosures are made to any member of the Cogint Group in connection with any
services provided to a member of the SpinCo Group under this Agreement or any
other Ancillary Agreement, then the SpinCo Confidential Information so disclosed
shall be used only as required in connection with the receipt of such services.
Cogint shall use the same degree of care to prevent and restrain the
unauthorized use or disclosure of the SpinCo Confidential Information by any of
its Representatives as it currently uses for its own confidential information of
a like nature, but in no event less than a reasonable standard of care. For
purposes of this Section 6.10(a), any Information, material or documents
relating to the IDI Business currently or formerly conducted, or proposed to be
conducted, by any member of the

 

32



--------------------------------------------------------------------------------

SpinCo Group furnished to, or in possession of, Cogint, irrespective of the form
of communication, and all notes, analyses, compilations, forecasts, data,
translations, studies, memoranda or other documents prepared by Cogint or its
officers, directors and Affiliates, that contain or otherwise reflect such
information, material or documents is referred to herein as “SpinCo Confidential
Information.” SpinCo Confidential Information does not include, and there shall
be no obligation hereunder with respect to, information that (i) is or becomes
generally available to the public, other than as a result of a disclosure by any
member of the Cogint Group not otherwise permissible hereunder, (ii) Cogint can
demonstrate became available to any member of the Cogint Group after the
Business Transfer Time from a source other than any member of the Cogint Group,
SpinCo Group or their respective Affiliates or (iii) is developed independently
by any member of the Cogint Group without reference to the SpinCo Confidential
Information; provided, however, that, in the case of clause (ii), the source of
such information was not known by any member of the Cogint Group to be bound by
a confidentiality agreement with, or other contractual, legal or fiduciary
obligation of confidentiality to, SpinCo or any member of the SpinCo Group with
respect to such information.

(b) From and after the Business Transfer Time, subject to Section 6.10(c) and
except as contemplated by this Agreement or any other Ancillary Agreement,
SpinCo shall not, and shall cause each of the members of the SpinCo Group and
their respective Affiliates and Representatives, not to, directly or indirectly,
disclose, reveal, divulge or communicate to any Person other than
Representatives of such party or of its Affiliates who reasonably need to know
such information in providing services to SpinCo or any member of the SpinCo
Group, any Cogint Confidential Information. If any disclosures are made to any
member of the SpinCo Group in connection with any services provided to a member
of the SpinCo Group under this Agreement or any other Ancillary Agreement, then
the Cogint Confidential Information so disclosed shall be used only as required
in connection with the receipt of such services. The SpinCo Group shall use the
same degree of care to prevent and restrain the unauthorized use or disclosure
of the Cogint Confidential Information by any of their Representatives as they
use for their own confidential information of a like nature, but in no event
less than a reasonable standard of care. For purposes of this Section 6.10(b),
any Information, material or documents relating to the businesses currently or
formerly conducted, or proposed to be conducted, by Cogint or any of its
Affiliates (other than any member of the SpinCo Group) furnished to, or in
possession of, any member of the SpinCo Group, irrespective of the form of
communication, and all notes, analyses, compilations, forecasts, data,
translations, studies, memoranda or other documents prepared by SpinCo, any
member of the SpinCo Group or their respective officers, directors and
Affiliates, that contain or otherwise reflect such information, material or
documents is hereinafter referred to as “Cogint Confidential Information.”
Cogint Confidential Information does not include, and there shall be no
obligation hereunder with respect to, information that (i) is or becomes
generally available to the public, other than as a result of a disclosure by any
member of the SpinCo Group not otherwise permissible hereunder, (ii) SpinCo can
demonstrate became available to any member of the SpinCo Group after the
Business Transfer Time from a source other than any member of the SpinCo Group,
any member of the Cogint Group or their respective Affiliates or (iii) is
developed independently by any member of the SpinCo Group without reference to
the Cogint Confidential Information; provided, however, that, in the case of
clause (ii), the source of such information was not known by any member of the
SpinCo Group to be bound by a confidentiality agreement with, or other
contractual, legal or fiduciary obligation of confidentiality to, Cogint or its
Affiliates with respect to such information.

 

33



--------------------------------------------------------------------------------

(c) If Cogint or its Affiliates, on the one hand, or SpinCo or its Affiliates,
on the other hand, are requested or required (by oral question, interrogatories,
requests for information or documents, subpoena, civil investigative demand or
similar process) by any Governmental Authority or pursuant to applicable Law to
disclose or provide any SpinCo Confidential Information or Cogint Confidential
Information, as applicable, the Person receiving such request or demand shall
use commercially reasonable efforts to provide the other party with written
notice of such request or demand as promptly as practicable under the
circumstances so that such other party shall have an opportunity to seek an
appropriate protective order. The party receiving such request or demand agrees
to take, and cause its representatives to take, at the requesting party’s
expense, all other reasonable steps necessary to obtain confidential treatment
by the recipient. Subject to the foregoing, the party that received such request
or demand may thereafter disclose or provide any SpinCo Confidential Information
or Cogint Confidential Information, as the case may be, to the extent required
by such Law (as so advised by counsel) or by lawful process or such Governmental
Authority.

(d) Each of Cogint and SpinCo acknowledges that it and the other members of its
Group may have in their possession confidential or proprietary information of
third Persons that was received under confidentiality or non-disclosure
agreements with such third Person prior to the Business Transfer Time. Cogint
and SpinCo each agrees that it will hold, and will cause the other members of
its Group and their respective Representatives to hold, in strict confidence the
confidential and proprietary information of third Persons to which it or any
other member of its respective Group has access, in accordance with the terms of
any agreements entered into prior to the Business Transfer Time between or among
one (1) or more members of the applicable party’s Group and such third Persons
to the extent disclosed to such party.

Section 6.11 Non-Competition; Non-Solicitation.

(a) From the Spin-Off Date until the date that is three (3) years after the
Spin-Off Date, SpinCo shall not, and shall cause each of its Affiliates and its
and their representatives (to the extent acting on their behalf) not to, without
the prior written consent of Cogint, directly or indirectly, (i) solicit for
employment (or service) or employ (or engage) any current officer, director, or
non-administrative employee of the Cogint Group (the “Cogint Group Employees{xe
“Target Employees”}”) or (ii) knowingly induce or encourage any Cogint Group
Employee to no longer be employed by or provide services to the Cogint Group;
provided, however, that nothing in this Section 6.11(a) shall prohibit SpinCo or
any of its Affiliates or representatives from (A) engaging in general
solicitations to the public or general advertising, including in periodicals,
newspapers, trade publications and the Internet, not directly targeted at the
Cogint Group Employees, (B) soliciting or employing any person who has been
terminated by a Cogint Entity, (C) employing or otherwise working with any
Cogint Group Employee who initiates employment discussions with SpinCo or any of
its Affiliates solely on his or her own initiative without any direct or
indirect solicitation by or encouragement from SpinCo or any of its Affiliates,
or (D) soliciting or employing any person who has resigned from employment with
a Cogint Entity at least six (6) months prior to such solicitation or
employment.

(b) From the Spin-Off Date until the date that is three (3) years after the
Spin-Off Date, Cogint shall not, and shall cause each of its Affiliates and its
and their representatives (to the extent acting on their behalf) not to, without
the prior written consent of SpinCo, directly

 

34



--------------------------------------------------------------------------------

or indirectly, (i) solicit for employment (or service) or employ (or engage) any
current officer, director, or non-administrative employee of the SpinCo Group
(the “SpinCo Group Employees{xe “SpinCo Group Employees”}”) or (ii) knowingly
induce or encourage any SpinCo Group Employee to no longer be employed by or
provide services to the SpinCo Group; provided, however, that nothing in this
Section 6.11(b) shall prohibit Cogint or any of its Affiliates or
representatives from (A) engaging in general solicitations to the public or
general advertising, including in periodicals, newspapers, trade publications
and the Internet, not directly targeted at SpinCo Group Employees,
(B) soliciting or employing any person who has been terminated by a SpinCo
Entity, (C) employing or otherwise working with any SpinCo Group Employee who
initiates employment discussions with Cogint or any of its Affiliates solely on
his or her own initiative without any direct or indirect solicitation by or
encouragement from Cogint or any of its Affiliates, or (D) soliciting or
employing any person who has resigned from employment with a SpinCo Entity at
least six (6) months prior to such solicitation or employment.

(c) SpinCo hereby acknowledges that (i) the Cogint Group currently conducts or
previously has conducted the Restricted Business throughout the world, (ii) to
adequately protect Cogint’s legitimate business interests and its interests in
the Restricted Business, it is essential that any non-compete covenant with
respect thereto cover all of the Restricted Business, (iii) but for the
covenants set forth in this Section 6.11, Cogint would not have entered into
this Agreement, and (iv) the restrictions set forth in Section 6.11(d) are a
material and substantial part of the transactions contemplated by this Agreement
(supported by adequate consideration), and Cogint’s failure to receive the
entire goodwill contemplated hereby would have the effect of significantly
reducing the value of the Restricted Business to Cogint.

(d) From the Spin-Off Date until the date that is five (5) years after the
Spin-Off Date, SpinCo shall not, and shall cause its Subsidiaries to not,
without the prior written consent of Cogint, directly or indirectly, conduct any
business that is engaged in the same or substantially same business as the
Restricted Business and/or that provides the same or substantially same services
as currently provided by the Restricted Business (a “Competing Business”) or
otherwise engage in, have an interest in any Person that conducts any of a
Competing Business in any country throughout the world in which Fluent and its
Subsidiaries conducted business at any in the twelve (12) months immediately
preceding the Business Transfer Time.

(e) The prohibitions in Section 6.11(d) shall not apply to:

(i) any acquisition (whether through the acquisition of assets, securities or
other ownership interests or a merger, consolidation, share exchange, business
combination, reorganization, recapitalization or other similar transaction) and
continued operation by SpinCo or any of its Subsidiaries of all or any part of a
business or Person that is engaged in a Competing Business where such acquired
business or Person’s revenues in respect of a Competing Business represented no
more than ten percent (10%) of the aggregate consolidated revenues of such
acquired business or Person, as applicable, for such acquired business’s or
Person’s most recently completed fiscal year;

(ii) the ownership by SpinCo or any of its Subsidiaries, directly or indirectly,
of less than three percent (3%) of any class of the securities of any Person
traded on a national or international securities exchange;

 

35



--------------------------------------------------------------------------------

(iii) the performance by SpinCo or any of its Subsidiaries of their respective
obligations under this Agreement or any Ancillary Agreement; or

(iv) the activities of the SpinCo Group as in effect as of the Spin-Off Date.

(f) Cogint and SpinCo acknowledge that the covenants set forth in this
Section 6.11 are reasonable in order to protect the value of the Restricted
Business, its goodwill and the Cogint Group and in light of the activities and
nature of the Restricted Business and the businesses of the parties hereto and
their respective Affiliates and the current plans of the Restricted Business and
the businesses of the parties hereto and their respective Affiliates. It is the
intention of the parties that if any restriction or covenant contained in this
Section 6.11 is held to cover a geographic area or to be for a length of time
which is not permitted by applicable Law, or in any way construed to be too
broad or to any extent invalid, such restriction or covenant may be amended by a
court of competent jurisdiction to interpret or reform (including by
substitution, addition or deletion of words and numbers) this Section 6.11 to
provide for a covenant having the maximum enforceable geographic area, time
period and other provisions (not greater than those contained in this
Section 6.11) that would be valid and enforceable under such Law.

ARTICLE VII

MISCELLANEOUS

Section 7.1 Expenses. Except as otherwise provided in this Agreement, each Party
shall be responsible for its own fees and expenses in connection with the
preparation and negotiation of this Agreement, the Ancillary Agreements, the
Internal Reorganization and the Spin-Off.

Section 7.2 Entire Agreement. This Agreement, the Business Combination
Agreement, and the Ancillary Agreements, including any related annexes, exhibits
and schedules, as well as any other agreements and documents referred to herein
and therein, shall together constitute the entire agreement between the Parties
relating to the transactions contemplated hereby and supersede any other
agreements, whether written or oral, that may have been made or entered into by
or among any of the Parties or any of their respective Affiliates relating to
the transactions contemplated hereby.

Section 7.3 Governing Law. This Agreement and, unless expressly provided
therein, each Ancillary Agreement, and all Legal Proceedings (whether in
contract or tort) that may be based upon, arise out of or relate hereto or
thereto or the negotiation, execution or performance hereof or thereof
(including any claim or cause of action based upon, arising out of or related to
any representation or warranty made in or in connection with this Agreement or
as an inducement to enter into this Agreement), shall be governed by and
construed in accordance with the Law of the State of Delaware, without regard to
the choice of law or conflicts of law principles thereof. The Parties expressly
waive any right they may have, now or in the future, to demand or seek the
application of a governing Law other than the Law of the State of Delaware.

Section 7.4 Characterization of Payments. The Parties agree to treat all
payments required by this Agreement (other than any payments with respect to
interests accruing after the Spin-Off Date) as either a contribution by Cogint
to SpinCo or a distribution by SpinCo to Cogint, as the case may be, occurring
immediately prior to the Spin-Off Date unless a contrary treatment is required
under applicable Law.

 

36



--------------------------------------------------------------------------------

Section 7.5 Notices. All notices and other communications among the parties
hereto shall be in writing and shall be deemed to have been duly given (a) when
delivered in person, (b) when delivered after posting in the United States mail
having been sent registered or certified mail return receipt requested, postage
prepaid, (c) when delivered by FedEx or other nationally recognized overnight
delivery service or (d) when delivered by facsimile (solely if receipt is
confirmed) or email (so long as the sender of such email does not receive an
automatic reply from the recipient’s email server indicating that the recipient
did not receive such email), addressed as follows:

If to Cogint after the Spin-Off:

BlueFocus International Limited

600 Lexington Avenue, 6th Floor

New York, NY 10022

Attn: He Shen, Chief Financial Officer

Email: he.shen@bluefocus.com

with a copy (which will not constitute notice) to:

Skadden, Arps, Slate, Meagher & Flom LLP

 

500 Boylston Street

Boston, MA 02116

Attn: Graham Robinson

         Laura Knoll

Fax: (617) 573-4822

Email: graham.robinson@skadden.com

Laura.knoll@skadden.com

  

525 University Avenue

Palo Alto, CA 94301

Attn:    Michael Mies

Fax:    (650) 798-6510

Email: michael.mies@skadden.com

If to SpinCo, prior to or after the Spin-Off (and if to Cogint, prior to the
Spin-Off):

2650 North Military Trail, Suite 300

Boca Raton, FL 33431

Attn: Chief Executive Officer

Fax: (561) 571-2712

Email: derek@cogint.com

with a copy (which shall not constitute notice) to:

Akerman LLP

Three Brickell City Centre

98 Southeast Seventh Street, Suite 1100

Miami, FL 33131

Attn: Teddy D. Klinghoffer

         Mary V. Carroll

Fax: (954) 463-2224

Email: Teddy.Klinghoffer@akerman.com

           Mary.Carroll@akerman.com

 

37



--------------------------------------------------------------------------------

or to such other address addresses as the Parties hereto may from time to time
designate in writing.

Section 7.6 Priority of Agreements. If there is a conflict between any provision
of this Agreement and a provision in any of the Ancillary Agreements (other than
the Tax Matters Agreement and Employee Matters Agreement), each of this
Agreement and the other Ancillary Agreement is to be interpreted and construed,
if possible, so as to avoid or minimize such conflict, but to the extent, and
only to the extent, of such conflict, the provision of this Agreement shall
control unless specifically provided otherwise in this Agreement or in the
Ancillary Agreement. Except as otherwise specifically provided herein, this
Agreement shall not apply to matters relating to Taxes or employees, employee
benefits plans, and related assets and liabilities including pension and other
post-employment benefit assets and liabilities, which shall be exclusively
governed by the Tax Matters Agreement and Employee Matters Agreement,
respectively. In the case of any conflict between this Agreement and the Tax
Matters Agreement or Employee Matters Agreement, respectively, in relation to
any matters addressed by the Tax Matters Agreement or Employee Matters
Agreement, the Tax Matters Agreement or Employee Matters Agreement, as
applicable, shall prevail. The procedures relating to indemnification for Tax
matters shall be exclusively governed by the Tax Matters Agreement.

Section 7.7 Amendments and Waivers.

(a) Any Party may, at any time, by action taken by its board of directors (or
other governing body), or officers thereunto duly authorized, waive any of the
terms or conditions of this Agreement or (without limiting Section 7.7(b)) agree
to an amendment or modification to this Agreement by an agreement in writing
executed in the same manner (but not necessarily by the same Persons) as this
Agreement. No waiver by any of the Parties of any breach hereunder, whether
intentional or not, shall be deemed to extend to any prior or subsequent breach
hereunder or affect in any way any rights arising by virtue of any prior or
subsequent such occurrence. No waiver by any of the Parties of any of the
provisions hereof shall be effective unless explicitly set forth in writing and
executed by the Party sought to be charged with such waiver.

(b) This Agreement may be amended or modified in whole or in part, only by a
duly authorized agreement in writing executed by the Parties in the same manner
as this Agreement and which makes reference to this Agreement.

Section 7.8 Termination. This Agreement shall terminate without further action
at any time before the Closing upon termination of the Business Combination
Agreement. If terminated, no Party shall have any Liability of any kind to the
other Party or any other Person on account of this Agreement.

 

38



--------------------------------------------------------------------------------

Section 7.9 Assignability. No Party may assign its rights or delegate its duties
under this Agreement without the written consent of the other Party, except that
a Party may assign its rights or delegate its duties under this Agreement to an
Affiliate thereof; provided, that no assignment or delegation shall relieve any
Party of its indemnification obligations or obligations in the event of a breach
of this Agreement and any assignee shall agree in writing to be bound by the
terms and conditions contained in this Agreement. Any attempted assignment or
delegation in breach of this Section 7.9 shall be null and void.

Section 7.10 Parties in Interest. This Agreement is for the sole benefit of the
Parties hereto and their permitted assigns and nothing herein, express or
implied, shall give or be construed to give to any Person, other than the
Parties hereto and such permitted assigns, any legal or equitable rights
hereunder; provided, however, that (x) Parent shall be a third-party beneficiary
of this Agreement and shall have the right to enforce the terms and provisions
hereof, and (y) the applicable Cogint Indemnitees and SpinCo Indemnitees shall
be third-party beneficiaries of Article V.

Section 7.11 Interpretation.

(a) Unless the context of this Agreement otherwise requires:

(i) (A) words of any gender include each other gender and neuter form; (B) words
using the singular or plural number also include the plural or singular number,
respectively; (C) derivative forms of defined terms will have correlative
meanings; (D) the terms “hereof,” “herein,” “hereby,” “hereto,” “herewith,”
“hereunder” and derivative or similar words refer to this entire Agreement;
(E) the terms “Article,” “Section,” “Annex,” “Exhibit,” and “Schedule” refer to
the specified Article, Section, Annex, Exhibit or Schedule of this Agreement and
references to “paragraphs” or “clauses” shall be to separate paragraphs or
clauses of the section or subsection in which the reference occurs; (F) the word
“include,” “includes” and “including” shall be deemed to be followed by the
phrase “without limitation,” and (G) the word “or” shall be disjunctive but not
exclusive;

(ii) references to Contracts (including this Agreement) and other documents or
Laws shall be deemed to include references to such Contract or Law as amended,
restated, supplemented or modified from time to time in accordance with its
terms and the terms hereof, as applicable, and in effect at any given time (and,
in the case of any Law, to any successor provisions);

(iii) references to any federal, state, local, or foreign statute or Law shall
include all regulations promulgated thereunder; and

(iv) references to any Person include references to such Person’s successors and
permitted assigns, and in the case of any Governmental Authority, to any Person
succeeding to its functions and capacities.

 

39



--------------------------------------------------------------------------------

(b) The language used in this Agreement shall be deemed to be the language
chosen by the Parties to express their mutual intent. The Parties acknowledge
that each Party and its attorney has reviewed and participated in the drafting
of this Agreement and that any rule of construction to the effect that any
ambiguities are to be resolved against the drafting Party, or any similar rule
operating against the drafter of an agreement, shall not be applicable to the
construction or interpretation of this Agreement.

(c) Whenever this Agreement refers to a number of days, such number shall refer
to calendar days unless Business Days are specified. If any action is to be
taken or given on or by a particular calendar day, and such calendar day is not
a Business Day, then such action may be deferred until the next Business Day.

(d) The word “to the extent” shall mean the degree to which a subject or other
thing extends, and such phrase shall not mean simply “if.”

(e) The term “writing,” “written” and comparable terms refer to printing, typing
and other means of reproducing words (including electronic media) in a visible
form.

(f) All accounting terms used herein and not expressly defined herein shall have
the meanings given to them under GAAP unless the context otherwise requires.

(g) All monetary figures shall be in United States dollars unless otherwise
specified.

Section 7.12 Severability. If any provision of this Agreement or any Ancillary
Agreement, or the application of any provision to any Person or circumstance, is
held invalid or unenforceable by any court of competent jurisdiction, the other
provisions of this Agreement shall remain in full force and effect. The Parties
further agree that if any provision contained herein is, to any extent, held
invalid or unenforceable in any respect under the Laws governing this Agreement,
they shall take any actions necessary to render the remaining provisions of this
Agreement valid and enforceable to the fullest extent permitted by Law and, to
the extent necessary, shall amend or otherwise modify this Agreement to replace
any provision contained herein that is held invalid or unenforceable with a
valid and enforceable provision giving effect to the intent of the Parties.

Section 7.13 Captions; Counterparts. The captions in this Agreement are for
convenience only and shall not be considered a part of or affect the
construction or interpretation of any provision of this Agreement. This
Agreement may be executed in two or more counterparts (including by electronic
or .pdf transmission), each of which shall be deemed an original, but all of
which together shall constitute one and the same instrument. Delivery of any
signature page by facsimile, electronic or pdf. transmission shall be binding to
the same extent as an original signature page.

Section 7.14 Jurisdiction; Consent to Jurisdiction.

(a) Exclusive Jurisdiction. Except as otherwise expressly provided in any
Ancillary Agreement, each of the Parties hereby irrevocably and unconditionally
submits, for itself and its property, to the exclusive jurisdiction of the Court
of Chancery of the State of Delaware or, if such court shall not have
jurisdiction, any state or federal court of the United States of America sitting
in Delaware, and any appellate court from any appeal thereof, in any Legal
Proceeding

 

40



--------------------------------------------------------------------------------

arising out of or relating to this Agreement, the Ancillary Agreements, the
documents referred to in this Agreement, or any of the transactions contemplated
hereby or thereby or for recognition or enforcement of any judgment relating
thereto, and each of the parties hereby irrevocably and unconditionally
(i) agrees not to commence any such Legal Proceeding except in such courts,
(ii) agrees that any claim in respect of any such Legal Proceeding may be heard
and determined in the Court of Chancery of the State of Delaware or, to the
extent permitted by Law, in such state or federal court, (iii) waives, to the
fullest extent it may legally and effectively do so, any objection which it may
now or hereafter have to the laying of venue of any such Legal Proceeding in the
Court of Chancery of the State of Delaware or such state or federal court and
(iv) waives, to the fullest extent permitted by Law, the defense of an
inconvenient forum to the maintenance of such Legal Proceeding in the Court of
Chancery of the State of Delaware or such state or federal court. Each of the
Parties agrees that a final judgment in any such Legal Proceeding shall be
conclusive and may be enforced in other jurisdictions by suit on the judgment or
in any other manner provided by Law. Each Party irrevocably consents to service
of process in the manner provided for notices in Section 7.5. Nothing in this
Agreement shall affect the right of any party to this Agreement to serve process
in any other manner permitted by Law.

(b) Waiver of Jury Trial. EACH PARTY ACKNOWLEDGES AND AGREES THAT ANY
CONTROVERSY WHICH MAY ARISE UNDER THIS AGREEMENT OR THE ANCILLARY AGREEMENTS IS
LIKELY TO INVOLVE COMPLICATED AND DIFFICULT ISSUES, AND THEREFORE IT HEREBY
IRREVOCABLY AND UNCONDITIONALLY WAIVES ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY
IN RESPECT OF ANY LITIGATION DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING
TO THIS AGREEMENT, THE ANCILLARY AGREEMENTS OR THE TRANSACTIONS CONTEMPLATED BY
THIS AGREEMENT AND THE ANCILLARY AGREEMENTS. EACH PARTY CERTIFIES AND
ACKNOWLEDGES THAT (i) NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY
HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE
EVENT OF ANY LITIGATION, SEEK TO ENFORCE SUCH WAIVERS, (ii) EACH PARTY
UNDERSTANDS AND HAS CONSIDERED THE IMPLICATIONS OF SUCH WAIVERS, (iii) EACH
PARTY MAKES SUCH WAIVERS VOLUNTARILY, AND (iv) EACH PARTY HAS BEEN INDUCED TO
ENTER INTO THIS AGREEMENT, BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND
CERTIFICATIONS IN THIS SECTION 7.14(b).

Section 7.15 Specific Performance. In the event of any actual or threatened
default in, or breach of, any of the terms, conditions and provisions of this
Agreement or any other Ancillary Agreement, the Party who is, or is to be,
thereby aggrieved shall have the right to specific performance and injunctive or
other equitable relief in respect of its rights under this Agreement or such
Ancillary Agreement, in addition to any and all other rights and remedies at law
or in equity, subject to Section 5.8. The Parties agree that the remedies at law
for any breach or threatened breach, including monetary damages, are inadequate
compensation for any loss and that any defense in any Legal Proceeding for
specific performance that a remedy at law would be adequate is waived. Any
requirements for the securing or posting of any bond with such remedy are waived
by each of the Parties to this Agreement.

[Signature page follows.]

 

41



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
on the date first written above by their respective duly authorized officers.

 

COGINT, INC. By:  

/s/ Derek Dubner

  Name: Derek Dubner   Title: Chief Executive Officer RED VIOLET, INC. By:  

/s/ Derek Dubner

  Name: Derek Dubner   Title: Chief Executive Officer



--------------------------------------------------------------------------------

Schedule 1.2

Cogint Balance Sheet

COGINT

CONSOLIDATED BALANCE SHEETS

(Amounts in thousands, except share data)

 

     (unaudited)              June 30, 2017     Notes  

ASSETS:

    

Current assets:

    

Cash and cash equivalents

   $ —         (a ) 

Accounts receivable, net of allowance for doubtful accounts of $1,001

     31,506       (b ) 

Prepaid expenses and other current assets

     2,132       (c )    

 

 

   

Total current assets

     33,638    

Property and equipment, net

     403       (d ) 

Intangible assets, net

     79,969       (e ) 

Goodwill

     161,029       (f ) 

Other non-current assets

     1,224       (g )    

 

 

   

Total assets

   $ 276,263       

 

 

   

LIABILITIES AND SHAREHOLDERS’ EQUITY:

    

Current liabilities:

    

Trade accounts payable

   $ 14,202       (h ) 

Accrued expenses and other current liabilities

     5,444       (i ) 

Deferred revenue

     1,058       (j ) 

Current portion of long-term debt

     2,750       (k )    

 

 

   

Total current liabilities

     23,454    

Promissory notes payable to certain shareholders, net

     10,253       (l ) 

Long-term debt, net

     49,910       (k ) 

Acquisition consideration payable in stock

     10,225       (m )    

 

 

   

Total liabilities

     93,842       

 

 

   

Shareholders’ equity:

    

Series A preferred stock—$0.0001 par value, 10,000,000 shares authorized;
0 share issued and outstanding at June 30, 2017

     —      

Series B preferred stock—$0.0001 par value, 10,000,000 shares authorized;
0 share issued and outstanding at June 30, 2017

     —      

Common stock—$0.0005 par value, 200,000,000 shares authorized; 55,528,094 and
55,180,092 shares issued and outstanding at June 30, 2017, respectively

     28    

Treasury stock, at cost, 348,002 shares at June 30, 2017

     (1,254 )   

Additional paid-in capital

     287,870    

Accumulated deficit

     (104,223 )      

 

 

   

Total shareholders’ equity

     182,421       

 

 

   

Total liabilities and shareholders’ equity

   $ 276,263       

 

 

   

Notes:

 

(a) For pro forma purpose, all cash and cash equivalents are included into
SpinCo.

(b) Represents accounts receivable of Fluent LLC and its subsidiaries.

(c) Represents prepaid expenses and other current assets recorded by Fluent and
Cogint, Inc. (Cogint, Inc.’s prepaid expenses and other current assets result
from transactions related to public holding company items).

(d) Represents property and equipment of Fluent LLC and its subsidiaries.

(e) Represents intangible assets of Fluent LLC and its subsidiaries.

(f) Represents goodwill of Fluent LLC and its subsidiaries.

(g) Represents other non-current assets of Fluent LLC and its subsidiaries, and
Cogint, Inc. (Cogint, Inc.’s other non-current assets result from transactions
related to public holding company items).

(h) Represents trade accounts payable of Fluent LLC and its subsidiaries.

(i) Represents accrued expenses and other current liabilities of Fluent LLC and
its subsidiaries, and Cogint, Inc. (Cogint, Inc.’s accrued expenses and other
current liabilities result from transactions related to public holding company
items).

(j) Represents deferred revenue of Fluent LLC and its subsidiaries.

(k) Represents current and non-current portion of long-term debt of Fluent LLC
and its subsidiaries.

(l) Represents promissory notes payable to certain shareholders of Cogint, Inc.

(m) Represents acquisition consideration payable in stock by Cogint, Inc.



--------------------------------------------------------------------------------

Schedule 1.3

SpinCo Assumed Liabilities

All Liabilities arising from or relating to the Management Employment Agreements
(other than accrued and unpaid compensation and expense reimbursement as of the
Spin-Off Date).

All Liabilities relating to the ownership or exclusive license, prosecution of
all applications therefor, and use of the Cogint trademark, including with
respect to two the COGINT applications opposed by Gemalto Cogent, Inc. Gemalto
Cogent Gemalto Cogent, Inc. v. Cogint, Inc., Opposition No. 91234742 with the
Trademark Trial and Appeal Board on May 24, 2017.

All Company Transaction Expenses (as defined in the Business Combination
Agreement) not taken into account in the calculation of the Cash Dividend (as
defined in the Business Combination Agreement).

All Liabilities of any member of the Cogint Group arising from or relating to
indemnification or exculpation of any person that was a director or officer of
the Cogint Group at any time on or prior to the Business Transfer Time, and
unrelated to the transactions contemplated by this Agreement and the Business
Combination Agreement, but only to the extent not covered by insurance. The
foregoing assumption shall in no way be deemed to impact, restrict, or limit the
availability of any Person to any directors & officers’ insurance policy
maintained by any Party or any Affiliate thereof.

All Liabilities of Cogint and its Subsidiaries (other than Fluent and its
Subsidiaries) arising from or relating the businesses and operations (whether or
not such businesses or operations are or have been terminated, divested or
discontinued) conducted prior to the Business Transfer Time by Cogint and its
Subsidiaries (other than Fluent and its Subsidiaries), in each case, excluding
any Liabilities of the Cogint Group to the extent primarily arising from or
primarily related to (i) the Fluent Business, (ii) any Transaction Litigation
and (iii) Taxes, which shall be governed by the Tax Matters Agreement.

All Liabilities relating to (i) the use or calculation of the Spin-Off Ratio or
(ii) any existing or former holder of Company Warrants or other Derivative
Securities of Cogint seeking to assert any rights of a holder of Company
Warrants or other Derivative Securities of Cogint pursuant to the terms and
conditions of the agreements underlying such securities.



--------------------------------------------------------------------------------

Schedule 1.4

SpinCo Balance Sheet

SPINCO

CONSOLIDATED AND COMBINED BALANCE SHEETS

(Amounts in thousands)

 

     (unaudited)        June 30, 2017  

ASSETS:

  

Current assets:

  

Cash and cash equivalents

   $ 19,248  

Accounts receivable, net of allowance for doubtful accounts of $90

     911  

Prepaid expenses and other current assets

     831     

 

 

 

Total current assets

     20,990  

Property and equipment, net

     1,012  

Intangible assets, net

     12,845  

Goodwill

     5,227  

Other non-current assets

     1,357     

 

 

 

Total assets

   $ 41,431     

 

 

 

LIABILITIES AND MEMBER’S CAPITAL:

  

Current liabilities:

  

Trade accounts payable

   $ 971  

Accrued expenses and other current liabilities

     9,327  

Deferred revenue

     50     

 

 

 

Total current liabilities

     10,348  

Other non-current liabilities

     500     

 

 

 

Total liabilities

     10,848  

Total member’s capital

     30,583     

 

 

 

Total liabilities and member’s capital

   $ 41,431     

 

 

 



--------------------------------------------------------------------------------

Schedule 1.5

SpinCo Transferred Assets

All Net Cogint Cash.

All of Cogint’s rights in the COGINT name, trademark and service mark, and all
related COGINT design marks, including all domain names and email addresses
owned by Cogint that incorporate the COGINT name in any form.

All (i) books and records of any Cogint Entity exclusively relating to the IDI
Business, including files, manuals, price lists, mailing lists, distributor
lists, customer lists, sales and promotional materials, purchasing materials,
documents evidencing intangible rights or obligations, personnel records,
financial, accounting and Tax records, and Legal Proceeding files (regardless of
the media in which stored), including, without limitation, the minute books of
each SpinCo Entity and (ii) books, records and files related to litigation.

The following Employment Agreements (collectively, the “Management Employment
Agreements”) more specifically addressed in and governed by the Employee Matters
Agreement:

 

  1. Employment Agreement, dated November 16, 2015, by and between IDI, Inc. and
Michael Brauser.

 

  2. Employment Agreement, dated September 30, 2014, by and between The Best
One, Inc. and Daniel MacLachlan, as amended by that certain Amendment to
Employment Agreement, dated March 17, 2015 and that Second Amendment to
Employment Agreement, dated November 16, 2015 and that certain Third Amendment
to Employment Agreement, dated April 11, 2017.

 

  3. Employment Agreement, dated September 30, 2014, by and between The Best
One, Inc. and Derek Dubner, as amended by that certain Amendment to Employment
Agreement, dated March 17, 2015 and by that certain Second Amendment to
Employment Agreement, dated November 16, 2015, and by that certain Third
Amendment to Employment Agreement, dated April 11, 2017.

 

  4. Employment Agreement, dated September 30, 2014, by and between The Best
One, Inc. and James Reilly, as amended by that certain Amendment to Employment
Agreement, dated March 17, 2015, by that certain Second Amendment to Employment
Agreement, dated November 16, 2015, and by that certain Third Amendment to
Employment Agreement, dated September 6, 2017.

The following Consulting Agreement:

 

  1. Consulting Services Agreement, effective as of June 23, 2017, by and
between Cogint, Inc. and Michael Brauser.



--------------------------------------------------------------------------------

Schedule 2.1(a)

Internal Reorganization Step Plan

On the Spin-Off Date and in consideration of the Spin-Off, the following steps
shall be consummated (and deemed consummated) in the following order:

Step 1: Cogint shall contribute all of the outstanding equity interests of the
SpinCo Subsidiaries to SpinCo.

Step 2: The Net Cogint Cash, as certified in writing by the Chief Financial
Officer of Cogint pursuant to Section 2.1, shall be distributed to Cogint, to
the extent not already held by Cogint, after which, all such Net Cogint Cash
shall be contributed to SpinCo.

Step 3: All other SpinCo Transferred Assets and SpinCo Assumed Liabilities held
by any Cogint Subsidiary shall be distributed to and assumed by Cogint, after
which, Cogint shall contribute all SpinCo Transferred Assets to SpinCo, and
SpinCo shall assume such SpinCo Assumed Liabilities.

Step 4: All necessary actions shall be taken to file with the Secretary of State
of the State of Delaware the Amended and Restated Certificate of Incorporation
of SpinCo in the form attached hereto as Exhibit E, and all necessary actions
shall be taken to adopt the Amended and Restated Bylaws of SpinCo in the form
attached hereto as Exhibit F.

Step 5: If Cogint is notified in writing by SpinCo (with copy to Parent) at
least two (2) Business Days prior to the Business Transfer Time, Cogint shall
issue the SpinCo Note to SpinCo as a capital contribution to SpinCo in an
aggregate principal amount requested by SpinCo in such notification; provided,
that the aggregate principal amount of the SpinCo Note shall not exceed
$20 million.

To facilitate the transfers contemplated herein, each of Cogint on the one hand
and SpinCo on the other authorizes and directs each of its respective
Subsidiaries to make the transfers contemplated by this Step Plan directly to
the receiving entity on its behalf.



--------------------------------------------------------------------------------

Schedule 4.3(f)

Interim Operations

Cogint may contribute to SpinCo or any SpinCo Subsidiary any cash raised in an
Interim Stock Issuance (as defined in the Business Combination Agreement).



--------------------------------------------------------------------------------

Schedule 4.6

Guarantees

Guaranty of Lease, dated April 14, 2017, by and between Cogint, Inc. in favor of
111 Third Property Owner, LLC for that certain Office Lease, dated April 14,
2017, by and between IDI Holdings, LLC and 1111 Third Property Owner LLC for the
premises located at 1111 Third Avenue, Seattle, Washington.



--------------------------------------------------------------------------------

Schedule 4.7

Officers and Directors of SpinCo

Officers:

 

Michael Brauser    Chairman of the Board of Directors Derek Dubner    Chief
Executive Officer Daniel MacLachlan            Chief Financial Officer James
Reilly    President

Directors:

Michael Brauser

Derek Dubner

Dr. Phillip Frost

Steven Rubin

This schedule may be amended and/or directors and officers may be added or
deleted after the date hereof and prior to the Spin-Off Date by written notice
to Cogint.



--------------------------------------------------------------------------------

Exhibit A

Employee Matters Agreement

[Included as Exhibit 10.5 to this Form 8-K]



--------------------------------------------------------------------------------

Exhibit B

SpinCo Note

[Included as Exhibit F to Exhibit 2.1 of this Form 8-K]



--------------------------------------------------------------------------------

Exhibit C

Tax Matters Agreement

[Included as Exhibit 10.4 to this Form 8-K]



--------------------------------------------------------------------------------

Exhibit D

Trademark Assignment

Execution Version

TRADEMARK ASSIGNMENT

This Trademark Assignment (“Assignment”) is made and entered into as of [__],
2017 (“Effective Date”), by and between Cogint, Inc., a Delaware corporation
having an address of 2650 North Military Trail, Suite 300, Boca Raton, Florida
33431 (“Assignor”), and Red Violet, Inc., a Delaware corporation, having an
address of 2650 North Military Trail, Suite 300, Boca Raton, Florida 33431
(“Assignee”).

Recitals

A. Assignor has adopted, and immediately prior to Closing was the owner of, all
right, title and interest in and to the trademarks and service marks set forth
in Schedule 1 attached hereto and made a part hereof, together with all
registrations and applications for registration thereof, and all goodwill and
common law rights with respect thereto (collectively, the “Assigned
Trademarks”);

B. In accordance with that certain Separation Agreement between Assignor and
Assignee dated [__], 2017 (the “Separation Agreement”), Assignor wishes to sell,
assign and transfer to Assignee, and Assignee wishes to acquire, Assignor’s
entire right, title and interest in and to the Assigned Trademarks;

C. Assignee and Assignor desire to record the assignment set forth in this
Assignment with the United States Patent and Trademark Office and any other
public records for which recording is deemed appropriate by Assignee.

Terms

1. Incorporation of Recitals; Capitalized Terms. The foregoing recitals are
incorporated into and made a part of this Assignment as if fully set forth
herein. Capitalized terms used but not otherwise defined herein shall have the
meanings assigned to them in the Separation Agreement.

2. Assignment. Pursuant to the Separation Agreement and other good and valuable
consideration, the receipt and sufficiency of which is hereby acknowledged,
Assignor hereby unconditionally and irrevocably assigns, transfers and conveys
to Assignee, its successors and assigns, all of its right, title, and interest,
throughout the world, in, to, and under the Assigned Trademarks and all
registrations and applications for registration thereof (provided that, with
respect to the United States intent-to-use trademark applications set forth on
Schedule 1 hereto, the transfer of such applications accompanies, pursuant to
the Separation Agreement, the transfer of Assignor’s business, or portion of the
business to which the trademark pertains, and that business is ongoing) and
existing and all common law rights with respect thereto together with all
goodwill of the business in which the Assigned Trademarks are used and which is
symbolized by the Assigned Trademarks, including, any and all past, present and
future benefits, privileges, causes of action, and remedies relating to the
Assigned Trademarks, including, without limitation, the exclusive rights (a) to
apply for and maintain all registrations, renewals and/or extensions thereof,
(b) to all claims and causes of action to recover past, present and future
damages, royalties, fees, income, payments, profits and other proceeds or other
relief or restitution, and equitable and injunctive relief ensuing from past,
present and future infringement, dilution, misappropriation, unfair competition,
violation, and/or misuse of the Assigned Trademarks, (c) to any and all licenses
or other similar contractual rights for the Assigned Trademarks, (d) to grant
licenses or other interests in the Assigned Trademarks, (e) to any and all
royalties, fees, income, payments, and other proceeds now or hereafter due or
payable with respect to any of the Assigned Trademarks, and (f) to otherwise
fully and entirely stand in the place of Assignor in all matters related to the
Assigned Trademarks.

 

Page 1 of 7



--------------------------------------------------------------------------------

3. Further Assurances. Assignor shall cooperate in good faith with Assignee to
execute any instruments or documents and perform any other acts reasonably
requested by the Assignee, and at the Assignee’s expense, to further evidence
the intent and purpose of this Assignment.

4. No Impact on Terms of Separation Agreement. Notwithstanding any provision to
the contrary set forth herein or in the Separation Agreement or in any document,
instrument or agreement executed in connection herewith or therewith, no
provision of this Assignment in any way waives, restricts, alters, adds to,
diminishes, or limits the express provisions (including the warranties,
covenants, agreements, conditions, representations and obligations and
indemnifications, and the limitations related thereto, of the parties) set forth
in the Separation Agreement, this Assignment being intended solely to effect the
transfer of the Assigned Trademarks strictly in accordance with the terms of the
Separation Agreement. In the event of a conflict between the terms of this
Assignment and the terms of the Separation Agreement, the terms of the
Separation Agreement shall prevail and govern.

5. Counterparts. This Assignment may be executed in one or more counterparts,
each of which shall be deemed an original but all of which together will
constitute one and the same instrument. Delivery of an executed counterpart of a
signature page to this Assignment by facsimile, portable document format or
other electronic means shall be effective as delivery of a manually executed
counterpart to this Assignment.

[Intentionally Left Blank—Signature Pages Follow]

 

Page 2 of 7



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Assignment intending to be
legally bound as of the Effective Date.

 

ASSIGNOR:

COGINT, INC.

By:                                          
                                   

Name:                                                                          

Title:                                                                          

Date:                                          
                                   

ASSIGNEE:

RED VIOLET, INC.

By:                                          
                                   

Name:                                                                          

Title:                                                                          

Date:                                          
                                   

 

Page 3 of 7



--------------------------------------------------------------------------------

Schedule 1

Trademark Registrations and Applications:

 

Jurisdiction

  

Mark

  

App. No.

Filed

  

Reg. No.

Reg. Date

  

Goods/Services

United States    COGINT   

87/075,453

June 17, 2016

  

n/a

n/a

  

IC 009: Computer software for use in business and consumer applications for risk
management and consumer marketing, namely, for use in information and database
management, information processing, compiling marketing demographics and
information for online and performance-based advertising and marketing services,
lead generation and customer acquisition, and collection, structuring, fusing,
storing and sharing of data and information with governmental, business and
other organizations for risk management

 

IC 035: Online advertising and marketing services; performance-based online and
mobile advertising and marketing services; performance-based online and mobile
advertising and marketing services, namely, lead generation services and
customer acquisition services, namely, marketing services related to persuading
customers to purchase products and/or services; advertising and marketing
consultancy, namely, consulting services related to placement and monetization
of digital advertising content through online and mobile networks and consumer
promotions; providing marketing consulting in the field of social media; mobile
ad serving, namely, placing advertisements on websites for publishers and
content owners using specialized computer software

 

IC 042: Computer services for use in business and consumer applications for risk
management and consumer marketing, namely, application services provider (ASP)
featuring software for providing data and information solutions via the
Internet, namely, application programming interfaces, and on-line batch computer
services for use in information and database management, information processing,
compiling marketing demographics and information for online and
performance-based advertising and marketing services, lead generation and
customer acquisition, and collection, structuring, fusing, storing and sharing
of data and information with governmental, business and other organizations for
risk management; computer services, namely, acting as an application service
provider in the field of knowledge management to host computer application
software for the collection, organizing, modifying, book marking, transmission,
storage and sharing of data and information

 

Page 4 of 7



--------------------------------------------------------------------------------

Jurisdiction

  

Mark

  

App. No.

Filed

  

Reg. No.

Reg. Date

  

Goods/Services

United States    LOGO [g434409g0907111356105.jpg]   

87/096,392

July 7, 2016

  

n/a

n/a

  

IC 009: Computer software for use in business and consumer applications for risk
management and consumer marketing, namely, for use in information and database
management, information processing, compiling marketing demographics and
information for online and performance-based advertising and marketing services,
lead generation and customer acquisition, and collection, structuring, fusing,
storing and sharing of data and information with governmental, business and
other organizations for risk management

 

IC 035: Online advertising and marketing services; performance-based online and
mobile advertising and marketing services; performance-based online and mobile
advertising and marketing services, namely, lead generation services and
customer acquisition services, namely, marketing services related to persuading
customers to purchase products and/or services; advertising and marketing
consultancy, namely, consulting services related to placement and monetization
of digital advertising content through online and mobile networks and consumer
promotions; providing marketing consulting in the field of social media; mobile
ad serving, namely, placing advertisements on websites for publishers and
content owners using specialized computer software

 

IC 042: Computer services for use in business and consumer applications for risk
management and consumer marketing, namely, application services provider (ASP)
featuring software for providing data and information solutions via the
Internet, namely, application programming interfaces, and on-line batch computer
services for use in information and database management, information processing,
compiling marketing demographics and information for online and
performance-based advertising and marketing services, lead generation and
customer acquisition, and collection, structuring, fusing, storing and sharing
of data and information with governmental, business and other organizations for
risk management; computer services, namely, acting as an application service
provider in the field of knowledge management to host computer application
software for the collection, organizing, modifying, book marking, transmission,
storage and sharing of data and information

Canada    COGINT   

1812938

Dec. 7, 2017

  

n/a

n/a

   (1) Computer software for use in business and consumer applications for risk
management and consumer marketing, namely, for use in information and database
management, information processing, compiling marketing demographics and
information for online and performance-based advertising and marketing services,
lead generation and customer acquisition, and collection, structuring, fusing,
storing and sharing of data and information with governmental, business and
other organizations for risk management

 

Page 5 of 7



--------------------------------------------------------------------------------

Jurisdiction

  

Mark

  

App. No.

Filed

  

Reg. No.

Reg. Date

  

Goods/Services

            (2) Computer software for use in business and consumer applications
for risk management and consumer marketing, namely, for use in information and
database management, information processing, compiling marketing demographics
and information for online and performance-based advertising and marketing
services, lead generation and customer acquisition, and collection, structuring,
fusing, storing and sharing of data and information with governmental, business
and other organizations for risk management

Europe

(EUIPO)

   COGINT   

1812938

Dec. 7, 2017

  

n/a

n/a

  

IC 9: Computer software for use in business and consumer applications for risk
management and consumer marketing, namely, for use in information and database
management, information processing, compiling marketing demographics and
information for online and performance-based advertising and marketing services,
lead generation and customer acquisition, and collection, structuring, fusing,
storing and sharing of data and information with governmental, business and
other organizations for risk management.

 

IC 35: Online advertising and marketing services; performance based online and
mobile advertising and marketing services; performance-based online and mobile
advertising and marketing services, namely, lead generation and customer
acquisition services; advertising and marketing consultancy, namely consulting
services related to placement and monetization of digital advertising content
through online and mobile networks and consumer promotions; providing marketing
consulting in the field of social media; mobile ad serving, namely, placing
advertisements on websites for publishers and content owners using specialized
computer software.

 

 

Page 6 of 7



--------------------------------------------------------------------------------

Jurisdiction

  

Mark

  

App. No.

Filed

  

Reg. No.

Reg. Date

  

Goods/Services

            IC 42: Computer services for use in business and consumer
applications for risk management and consumer marketing; computer services for
use in business and consumer applications for risk management and consumer
marketing, namely, providing data and information solutions via the internet,
application programming interfaces, and batch processing for use in information
and database management, information processing, compiling marketing
demographics and information for online and performance-based advertising and
marketing services; computer services for use in business and consumer
applications for risk management and consumer marketing, namely, providing data
and information solutions via the internet, application programming interfaces,
and batch processing for use in lead generation and customer acquisition, and
collection, structuring, fusing, storing and sharing of data and information
with governmental, business and other organizations for risk management;
computer services, namely, acting as an application service provider in the
field of knowledge management to host computer application software for the
collection, organizing, modifying, book marking, transmission, storage and
sharing of data and information.

Common Law Marks

 

  1. LOGO [g434409g0907111356214.jpg]

 

  2. LOGO [g434409g0907111356339.jpg]

 

Page 7 of 7



--------------------------------------------------------------------------------

Exhibit E

Form of Amended and Restated Certificate of Incorporation

[Included as Exhibit 3.1 to this Form 8-K]



--------------------------------------------------------------------------------

Exhibit F

Form of Amended and Restated Bylaws

[Included as Exhibit 3.3 to this Form 8-K]